Exhibit 10.1

EXECUTION VERSION

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT is dated as of May 19, 2017, and entered into by
and between WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as
administrative agent and collateral agent under the Revolving Loan Documents (as
defined below), including its successors and assigns in such capacity from time
to time (the “Revolving Collateral Agent”), and U.S. BANK NATIONAL ASSOCIATION,
not in its individual capacity but solely in its capacity as collateral agent
under the Existing Indenture and Notes Collateral Documents (each as defined
below), including its successors and assigns in such capacity from time to time
(the “Notes Collateral Agent”).

RECITALS

Salem Media Group, Inc., a Delaware corporation (“Parent”, together with the
Subsidiaries of the Parent identified on the signature pages to the Revolving
Credit Agreement as borrowers, the “Revolving Borrowers”), the lenders party
thereto, the issuing bank and the Revolving Collateral Agent have entered into
that certain Credit Agreement dated as of May 19, 2017 providing for a revolving
credit facility (the “Existing Revolving Credit Agreement”);

Parent, as issuer (the “Issuer”), certain Subsidiaries of Parent from time to
time (such Subsidiaries, each a “Notes Guarantor” and collectively, jointly and
severally, the “Notes Guarantors”), U.S. BANK NATIONAL ASSOCIATION, as trustee
(not in its individual capacity, but solely in such trustee capacity (the
“Trustee”), and the Notes Collateral Agent have entered into that certain
Indenture dated as of May 19, 2017 (the “Existing Indenture”) pursuant to which
Issuer’s 6.75% senior secured notes due 2024 (the “Existing Notes”) were issued;

Pursuant to that certain Guaranty and Security Agreement dated as of May 19,
2017 (the “Revolving Guaranty and Security Agreement”), certain Subsidiaries of
Parent from time to time have guaranteed all of the Revolving Obligations (such
Subsidiaries, each a “Revolving Guarantor” and collectively, jointly and
severally, the “Revolving Guarantors”) pursuant to the Revolving Credit
Agreement;

The Revolving Obligations (as defined herein) are to be secured (i) on a first
priority basis by Liens on the Revolving Priority Collateral and (ii) on a
second priority basis by Liens on the Notes Priority Collateral;

The Notes Obligations (as defined herein) are to be secured (i) on a first
priority basis by Liens on the Notes Priority Collateral and (ii) on a second
priority basis by Liens on the Revolving Priority Collateral;

The Revolving Loan Documents and the Notes Documents provide, among other
things, that the parties thereto shall set forth in this Agreement their
respective rights and remedies with respect to the Collateral and certain other
matters; and

The Revolving Collateral Agent and the Notes Collateral Agent have agreed to the
intercreditor and other provisions set forth in this Agreement.



--------------------------------------------------------------------------------

AGREEMENT

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

SECTION 1.    Definitions.

1.1    UCC Terms. The following terms have the meanings given to them in the UCC
and terms used herein without definition that are defined in the UCC have the
meanings given to them in the UCC (such meanings to be equally applicable to
both the singular and plural forms of the terms defined): “account”, “account
debtor”, “cash proceeds”, “chattel paper”, “commercial tort claim”, “commodity
account”, “commodity contract”, “document”, “deposit account”, “equipment”,
“fixture”, “general intangible”, “goods”, “instruments”, “inventory”,
“letter-of-credit right”, “payment intangible”, “proceeds”, “record”,
“securities account”, “security entitlements” “security” and “supporting
obligation.”

1.2    Defined Terms. As used in the Agreement, the following terms shall have
the following meanings:

“Additional Revolving Credit Agreement” means any agreement for the incurrence
of additional indebtedness that is permitted to be secured by the Revolving
Priority Collateral on a pari passu basis with the Existing Credit Agreement
pursuant to the Notes Documents and the Revolving Loan Documents.

“Agreement” means this Intercreditor Agreement.

“Bank Product Collateralization” has the meaning set forth in the Revolving
Credit Agreement.

“Bank Product Obligations” has the meaning set forth in the Revolving Credit
Agreement.

“Bank Product Provider” has the meaning set forth in the Revolving Credit
Agreement.

“Bank Products” has the meaning set forth in the Revolving Credit Agreement.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any other federal, state, or
foreign law for the relief of debtors.

“Business Day” means any day other than a Saturday, Sunday, or day on which
banks in the state of New York are authorized or required by law to remain
closed.

“Cash Collateral” has the meaning set forth in Section 6.2.

“Claimholders” means, with respect to the Revolving Obligations, all Revolving
Claimholders and with respect to the Notes Obligations, all Notes Claimholders.

“Collateral” means any and all of the assets and property of any Grantor,
whether real, personal or mixed, which constitute Revolving Collateral or Notes
Collateral.

“Communications Laws” means the Communications Act of 1934, and any similar or
successor federal statute, together with all published rules, regulations,
policies, orders and decisions of the FCC promulgated thereunder.

 

-2-



--------------------------------------------------------------------------------

“Conforming Plan of Reorganization” means any plan of reorganization filed or
confirmed in an Insolvency Proceeding whose provisions are consistent with the
provisions of this Agreement.

“Default Disposition” has the meaning set forth in Section 5.1(g).

“DIP Financing” has the meaning set forth in Section 6.2.

“Discharge of Notes Obligations” means, except to the extent otherwise expressly
provided in Section 5.5(b), all Notes Obligations (other than unasserted
contingent indemnification Notes Obligations) have been paid, performed or
discharged in full (with all such Notes Obligations consisting of monetary or
payment obligations having been paid in full in cash) and the Notes Collateral
Agent has received cash collateral in order to secure any other contingent Notes
Obligations for which a claim or demand for payment has been made on or prior to
such time or in respect of matters or circumstances known to the Notes
Collateral Agent or other Notes Claimholder at such time that are reasonably
expected to result in any loss, cost, damage, or expense (including attorneys’
fees and legal expenses), such cash collateral to be in such amount as Notes
Collateral Agent reasonably determines is appropriate to secure such contingent
Notes Obligations.

“Discharge of Revolving Obligations” means, except to the extent otherwise
expressly provided in Section 5.5(a): (a) all Revolving Obligations (including
the payment of any termination amount then due (or which would or could become
due as a result of the repayment of the other Revolving Obligations) under Hedge
Agreements provided by Hedge Providers) other than (i) unasserted contingent
indemnification Revolving Obligations, (ii) any Bank Product Obligations (other
than Hedge Obligations) (A) with respect to which Bank Product Collateralization
has been provided or (B) that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding without being required to be repaid or
cash collateralized, and (iii) any Hedge Obligations that, at such time, are
allowed by the applicable Hedge Provider to remain outstanding without being
required to be repaid, have been paid, performed or discharged in full (with all
such Revolving Obligations consisting of monetary or payment obligations having
been paid in full in cash), (b) no Person has any further right to obtain any
loans, letters of credit, bankers’ acceptances, or other extensions of credit
under the documents relating to such Revolving Obligations and the termination
or expiration of all commitments, if any, to extend credit under the Revolving
Loan Documents, (c) any and all letters of credit, bankers’ acceptances or
similar instruments issued under such documents have been cancelled and returned
(or backed by standby guarantees or letters of credit or cash collateralized) in
an amount and manner provided for in the Revolving Loan Documents or otherwise
reasonably satisfactory to the Revolving Collateral Agent, and (d) the Revolving
Collateral Agent has received cash collateral in order to secure any other
contingent Revolving Obligations for which a claim or demand for payment has
been made on or prior to such time or in respect of matters or circumstances
known to the Revolving Collateral Agent or other Revolving Claimholder at such
time that are reasonably expected to result in any loss, cost, damage, or
expense (including attorneys’ fees and legal expenses), such cash collateral to
be in such amount as Revolving Collateral Agent reasonably determines is
appropriate to secure such contingent Revolving Obligations.

“Disposition” or “Dispose” means the sale, assignment, transfer, license, lease
(as lessor), exchange, or other disposition (including any sale and leaseback
transaction) of any property by any person (or the granting of any option or
other right to do any of the foregoing).

“Enforcement Notice” means a written notice delivered by either the Revolving
Collateral Agent or the Notes Collateral Agent to the other stating that a
Revolving Default or Notes Default, as applicable, has occurred and is
continuing under the Revolving Loan Documents or the Notes Documents, as
applicable,

 

-3-



--------------------------------------------------------------------------------

and that an Enforcement Period has commenced with respect to the Revolving Loan
Priority Collateral or Notes Priority Collateral, as applicable, specifying the
relevant event of default, stating the current balance of the Revolving
Obligations or the Note Obligations, as applicable, and requesting the current
balance of the Revolving Obligations or Note Obligations, as applicable, owing
to the noticed party.

“Enforcement Period” means the period of time following the receipt by either
the Revolving Collateral Agent or the Notes Collateral Agent of an Enforcement
Notice from the other and continuing until the earliest of (a) in case of an
Enforcement Period commenced by the Notes Collateral Agent, the Discharge of
Notes Obligations, (b) in the case of an Enforcement Period commenced by the
Revolving Collateral Agent, the Discharge of Revolving Obligations, or (c) the
Revolving Collateral Agent or the Notes Collateral Agent (as applicable)
terminates, or agrees in writing to terminate, the Enforcement Period (including
in connection with a waiver of a default that gave rise to such Enforcement
Notice).

“Exercise any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” means (a) the taking of any action to enforce any Lien in respect of
the Collateral, including the institution of any foreclosure proceedings, the
noticing of any public or private sale or other Disposition pursuant to Article
9 of the UCC or any diligently pursued in good faith attempt to vacate or obtain
relief from a stay or other injunction restricting any other action described in
this definition, (b) the exercise of any right or remedy provided to a secured
creditor under the Revolving Loan Documents or the Notes Documents (including,
in either case, any delivery of any notice to otherwise seek to obtain payment
directly from any account debtor of any Grantor or the taking of any action or
the exercise of any right or remedy in respect of the setoff or recoupment
against the Collateral or proceeds of Collateral), under applicable law, at
equity, in an Insolvency Proceeding or otherwise, including credit bidding or
otherwise the acceptance of Collateral in full or partial satisfaction of a
Lien, (c) the sale, assignment, transfer, lease, license, or other Disposition
of all or any portion of the Collateral, by private or public sale or any other
means, (d) the solicitation of bids from third parties to conduct the
liquidation of all or a material portion of Collateral to the extent undertaken
and being diligently pursued in good faith to consummate the Disposition of such
Collateral within a commercially reasonable time, (e) the engagement or
retention of sales brokers, marketing agents, investment bankers, accountants,
appraisers, auctioneers, or other third parties for the purposes of valuing,
marketing, or Disposing of, all or a material portion of the Collateral to the
extent undertaken and being diligently pursued in good faith to consummate the
Disposition of such Collateral within a commercially reasonable time, (f) the
exercise of any other enforcement right relating to the Collateral (including
the exercise of any voting rights relating to any capital stock composing a
portion of the Collateral or seeking relief from the automatic stay) whether
under the Revolving Loan Documents, the Notes Documents, under applicable law of
any jurisdiction, in equity, in an Insolvency Proceeding, or otherwise, or
(g) the pursuit of Default Dispositions relative to all or a material portion of
the Collateral to the extent undertaken and being diligently pursued in good
faith to consummate the Disposition of such Collateral within a commercially
reasonable time, but in all cases excluding (i) the establishment of borrowing
base reserves, collateral ineligibles, or other conditions for advances,
(ii) the changing of advance rates or advance sublimits, (iii) the imposition of
a default rate or late fee, (iv) the collection and application of accounts or
other monies deposited from time to time in deposit accounts, commodities
account or securities accounts, in each case, to the extent constituting
Revolving Priority Collateral, against the Revolving Obligations pursuant to the
provisions of the Revolving Loan Documents (including the notification of
account debtors, depositary institutions or any other Person to deliver proceeds
of Collateral to the Revolving Collateral Agent), (v) the cessation of lending
pursuant to the provisions of the Revolving Loan Documents, including upon the
occurrence of a default or the existence of an overadvance, (vi) the retention
of appraisers, accountants, field examiners or other Persons in accordance with
any Notes Document or any Revolving Loan Document, (vii) the filing of a proof
of claim in any Insolvency, (viii) the making of Overadvances (as defined in the
Revolving Credit Agreement) and Protective Advances (as defined in the Revolving
Credit Agreement), and (ix) the acceleration of the Notes Obligations or the
Revolving Obligations.

 

-4-



--------------------------------------------------------------------------------

“Existing Indenture” has the meaning set forth in the recitals to this
Agreement.

“Existing Revolving Credit Agreement” has the meaning set forth in the recitals
to this Agreement.

“FCC” means the Federal Communications Commission and any successor governmental
agency performing functions similar to those performed by the Federal
Communications Commission on the date hereof.

“FCC License” has the meaning specified in the Revolving Credit Agreement.

“Governmental Authority” means the government of the United States of America or
any other nation, any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank, or
other entity exercising executive, legislative, judicial, taxing, regulatory, or
administrative powers or functions of or pertaining to government.

“Grantors” means the Revolving Borrowers, the Issuer, the Revolving Guarantors,
the Notes Guarantors, and each other person that may from time to time execute
and deliver a Revolving Collateral Document or a Notes Collateral Document as a
“debtor,” “grantor,” or “pledgor” (or the equivalent thereof).

“Hedge Agreements” has the meaning set forth in the Revolving Credit Agreement.

“Hedge Obligations” has the meaning set forth in the Revolving Credit Agreement.

“Hedge Providers” has the meaning set forth in the Revolving Credit Agreement.

“Insolvency Proceeding” means:

(a)    any voluntary or involuntary case or proceeding under any Bankruptcy Law
with respect to any Grantor;

(b)    any other voluntary or involuntary insolvency or bankruptcy case or
proceeding, or any receivership, liquidation or other similar case or proceeding
with respect to any Grantor or with respect to a material portion of its assets;

(c)    any liquidation, dissolution (other than as permitted by the Revolving
Loan Documents and the Notes Documents), or winding up of any Grantor whether
voluntary or involuntary and whether or not involving insolvency or bankruptcy;
or

(d)    any assignment for the benefit of creditors or any other marshaling of
assets for creditors of any Grantor or other similar arrangement in respect of
such Grantor’s creditors generally.

“Intellectual Property” means the “Intellectual Property” and the “Intellectual
Property Licenses” as such terms are defined in the Revolving Guaranty and
Security Agreement as in effect on the date hereof.

 

-5-



--------------------------------------------------------------------------------

“Issuer” has the meaning set forth in the recitals to this Agreement.

“Letters of Credit” has the meaning set forth in the Revolving Credit Agreement.

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge,
or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust, or other preferential
arrangement having the practical effect of any of the foregoing.

“Non-Conforming Plan of Reorganization” means any plan of reorganization whose
provisions are inconsistent with the provisions of this Agreement, including any
plan of reorganization (a) that purports to re-order (whether by subordination,
invalidation, or otherwise) or otherwise disregard, in whole or part, the
provisions of Section 2 (including the Lien priorities of Section 2.1), the
provisions of Section 4, or the provisions of Section 6, unless such plan of
reorganization has been accepted by the required vote, if any, of each class of
Revolving Claimholders and Notes Claimholders or (b) for which confirmation is
sought, with respect to a class of claims consisting of Notes Claimholders or
Revolving Claimholders, as applicable, pursuant to section 1129(b) of the
Bankruptcy Code.

“Notes Cash Proceeds Notice” shall mean, with respect to any Notes Priority
Collateral, a written notice delivered by the Notes Collateral Agent to the
Revolving Collateral Agent (a) stating that a Notes Default has occurred and is
continuing under any Notes Document and specifying the relevant Notes Default
and (b) stating that certain cash proceeds from a sale, lease, conveyance or
other disposition of such Notes Priority Collateral are expected to be realized,
and reasonably identifying the amount of such proceeds and specifying the origin
thereof.

“Notes Claimholders” means the Holders (as defined in the Existing Indenture),
the Trustee, the Notes Collateral Agent, each Permitted Additional Pari Passu
Lien Obligations Agent and each holder of Permitted Additional Pari Passu Lien
Obligations.

“Notes Collateral Agent” has the meaning set forth in the preamble to this
Agreement. The Revolving Collateral Agent shall be entitled to treat U.S. Bank
National Association as the Notes Collateral Agent until it receives a notice in
writing from U.S. Bank National Association that another Person has become the
Notes Collateral Agent.

“Notes Collateral” means any and all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any Notes Obligations (including, for the avoidance of doubt, any
such Notes Collateral that, but for the application of Section 552 of the
Bankruptcy Code, would constitute Notes Collateral).

“Notes Collateral Documents” means the Notes Security Agreement and any other
agreement pursuant to which a Lien is granted securing any Notes Obligations or
under which rights or remedies with respect to such Liens are governed.

“Notes Default” means any “Event of Default,” as such term is defined in the
Notes Documents.

“Notes Documents” means the Existing Indenture, the Notes, the Notes Collateral
Documents, each Permitted Additional Pari Passu Lien Obligations Agreement and
each document or instrument entered into pursuant to any Permitted Additional
Pari Passu Lien Obligations Agreement.

“Notes Guarantor” has the meaning set forth in the recitals to this Agreement.

 

-6-



--------------------------------------------------------------------------------

“Notes Obligations” means all obligations and all amounts owing, due, or secured
under the Notes Documents, and all Permitted Additional Pari Passu Lien
Obligations, whether now existing or arising hereafter, including all principal,
premium, interest, fees, attorneys’ fees, costs, charges, expenses,
reimbursement obligations, indemnities, guarantees, and all other amounts
payable under or secured by or pursuant to any Notes Document (including, in
each case, all amounts (including interest) accruing on or after the
commencement of any Insolvency Proceeding relating to any Grantor and all
amounts that would have accrued or become due under the terms of the Notes
Documents but for the effect of the Insolvency Proceeding and irrespective of
whether a claim for all or any portion of such amounts is allowable or allowed
in such Insolvency Proceeding).

“Notes Pledged Stock” means the capital stock or other equity interests of each
Subsidiary of Parent.

“Notes Priority Collateral” means all now owned or hereafter acquired Notes
Collateral that constitutes:

(i)    all Notes Pledged Stock;

(ii)    all equipment;

(iii)    all Intellectual Property and FCC Licenses;

(iv)    all Pledged Debt Instruments;

(v)    commercial tort claims to the extent any such claims relate to the Notes
Priority Collateral;

(vi)    all general intangibles, instruments, documents, chattel paper,
letters-of-credit rights, books and records and supporting obligations related
to the foregoing and proceeds (including insurance proceeds) of the foregoing
(except to the extent constituting Revolving Priority Collateral);

(vii)    all other goods (including but not limited to fixtures, other than
fixtures relating to the Revolving Priority Real Estate Assets) and assets of
such Grantor not constituting Revolving Priority Collateral, whether tangible or
intangible and wherever located;

(viii)    all Notes Priority Real Estate Assets, including all fixtures relating
thereto;

(ix)    all books and records relating to the items referred to in the preceding
clauses (i) through (viii) above (including all books, databases, customer
lists, and records, whether tangible or electronic, which contain any
information relating to any of the items referred to in the preceding clauses
(i) through (viii)); and

(x)    subject to Section 3.10 and 3.11, all proceeds of any of the foregoing
(except to the extent constituting Revolving Priority Collateral).

“Notes Priority Real Estate Asset” means any fee interest owned by a Grantor
having a fair market value (determined in good faith by management of Parent) in
excess of $2.0 million and all fixtures located at or used in connection with
the foregoing, other than the Revolving Priority Real Estate Assets.

 

-7-



--------------------------------------------------------------------------------

“Notes Proceeds Accounts” means one or more deposit accounts, commodities
account or securities accounts established or maintained by any Grantor or the
Notes Collateral Agent or its agent for the sole purpose of holding the
identifiable cash proceeds which arise from the Disposition of any Notes
Priority Collateral pursuant to an Exercise of Secured Creditor Remedies by any
Notes Collateral Agent or other Notes Claimholder, or other sale of Notes
Priority Collateral outside the ordinary course of business and which account
has been identified in writing to the Revolving Collateral Agent as a Notes
Proceeds Account.

“Notes Security Agreement” means the Security Agreement, dated as of May 19,
2017, by and among the Issuer, the Notes Guarantors and the Notes Collateral
Agent.

“Obligations” means, as applicable, (a) all Revolving Obligations and (b) all
Notes Obligations.

“Permitted Additional Pari Passu Lien Obligations” means Indebtedness of the
Issuer or the Notes Guarantors issued following the date of this Agreement to
the extent (a) such Indebtedness is not prohibited by the terms of the Revolving
Loan Documents, the Notes Documents and each then extant Permitted Additional
Pari Passu Lien Obligations Agreement from being secured by Liens on the
Collateral ranking pari passu with the Liens securing the Notes, (b) the
Guarantors have granted Liens, consistent with clause (a), on the Collateral to
secure the obligations in respect of such Indebtedness, and (c) the Permitted
Additional Pari Passu Lien Obligations Agent executes a joinder agreement to the
Notes Security Agreement in the form attached thereto (“Notes Joinder
Agreement”) agreeing to be bound thereby on behalf of the holders under such
Permitted Additional Pari Passu Lien Obligations Agreement and acknowledging
that such holders shall be bound by the terms hereof applicable to Notes
Claimholders.

“Permitted Additional Pari Passu Lien Obligations Agent” means the Person
appointed to act as trustee, agent or representative for the holders of
Permitted Additional Pari Passu Lien Obligations pursuant to any Permitted
Additional Pari Passu Lien Obligations Agreement.

“Permitted Additional Pari Passu Lien Obligations Agreement” means the
indenture, credit agreement or other agreement under which any Permitted
Additional Pari Passu Lien Obligations are incurred.

“person” means any natural person, corporation, trust, business trust, joint
venture, joint stock company, association, company, limited liability company,
partnership, Governmental Authority, or other entity.

“Pledged Collateral” has the meaning set forth in Section 5.4(a).

“Pledged Debt Instruments” means all of Issuer’s and each Notes Guarantor’s
interests, rights, powers, and remedies under each promissory note or other debt
instrument issued to it or to which it is a party.

“Priority Collateral” with respect to the Revolving Claimholders, all Revolving
Priority Collateral, and with respect to the Notes Claimholders, all Notes
Priority Collateral.

“Recovery” has the meaning set forth in Section 6.7.

“Refinance” means, in respect of any indebtedness, to refinance, extend,
increase, renew, defease, supplement, restructure, replace, refund or repay, or
to issue other indebtedness in exchange or replacement

 

-8-



--------------------------------------------------------------------------------

for such indebtedness, in whole or in part, whether with the same or different
lenders, arrangers and/or agents, whether or not occurring contemporaneously
with the payoff of the previously existing indebtedness subject to such
transaction. “Refinanced” and “Refinancing” shall have correlative meanings.

“Replacement Revolving Credit Agreement” has the meaning set forth in the
definition of “Revolving Credit Agreement”.

“Revolving Borrowers” has the meaning set forth in the recitals to this
Agreement.

“Revolving Claimholders” means, at any relevant time, the holders of Revolving
Obligations at that time, including the Revolving Lenders and the Revolving
Collateral Agent.

“Revolving Collateral” means all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any Revolving Obligations (including, for the avoidance of doubt,
any such Revolving Collateral that, but for the application of Section 552 of
the Bankruptcy Code, would constitute Revolving Collateral).

“Revolving Collateral Agent” has the meaning set forth in the preamble to this
Agreement. In the case of any Additional Revolving Credit Agreement or
Replacement Revolving Credit Agreement, the Revolving Collateral Agent shall be
the Person identified as such in the Revolving Joinder Agreement. The Notes
Collateral Agent shall be entitled to treat Wells Fargo Bank, National
Association as the Revolving Collateral Agent until it receives a notice in
writing from Wells Fargo Bank, National Association that another Person has
become the Revolving Collateral Agent.

“Revolving Collateral Documents” means the Revolving Guaranty and Security
Agreement and any other agreement, document, or instrument pursuant to which a
Lien is granted securing any Revolving Obligation or under which rights or
remedies with respect to such Liens are governed.

“Revolving Credit Agreement” is a collective reference to (a) the Existing
Revolving Credit Agreement, (b) any Additional Revolving Credit Agreement and
(c) any other credit agreement, loan agreement, note agreement, promissory note,
indenture or other agreement or instrument evidencing or governing the terms of
any indebtedness or other financial accommodation that is permitted to be
secured on a pari passu basis with the Existing Revolving Credit Agreement by
the Revolving Priority Collateral pursuant to the Notes Documents and the
Revolving Loan Documents and that has at any time been incurred to extend,
replace, Refinance or refund in whole or in part the indebtedness and other
obligations outstanding under the Existing Revolving Credit Agreement
(regardless of whether such replacement, refunding or Refinancing (i) is a
“working capital” facility, asset-based facility, revolving loan facility, term
loan facility or otherwise or (ii) was entered into after the Discharge of
Revolving Obligations), any Additional Revolving Credit Agreement or any other
agreement or instrument referred to in this clause (c) unless such agreement or
instrument expressly provides that it is not intended to be and is not a
Revolving Credit Agreement hereunder (a “Replacement Revolving Credit
Agreement”). Any reference to the Revolving Credit Agreement hereunder shall be
deemed a reference to any Revolving Credit Agreement then extant.

“Revolving Default” means any “Event of Default”, as such term is defined in the
Revolving Credit Agreement.

“Revolving Guarantors” has the meaning set forth in the recitals to this
Agreement.

 

-9-



--------------------------------------------------------------------------------

“Revolving Guaranty and Security Agreement” has the meaning set forth in the
recitals to this Agreement.

“Revolving Lenders” means the “Revolving Lenders” or any comparable term as
defined in the Revolving Credit Agreement.

“Revolving Loan Documents” means the Revolving Credit Agreement, the Revolving
Collateral Documents, and each of the other Loan Documents (as defined in the
Revolving Credit Agreement). Any reference to any Revolving Loan Document
hereunder shall be deemed a reference to any Revolving Loan Document then
extant.

“Revolving Obligations” means the “Obligations” or any comparable term as that
term is defined in the Revolving Credit Agreement, whether now existing or
arising hereafter, including all principal, premium, interest, fees, attorneys
fees, costs, charges, expenses, reimbursement obligations, indemnities,
guarantees, and all other amounts payable under or secured by or pursuant to any
Revolving Loan Document (including, in each case, all amounts (including
interest) accruing on or after the commencement of any Insolvency Proceeding
relating to any Grantor and all amounts that would have accrued or become due
under the terms of the Revolving Loan Documents but for the effect of the
Insolvency Proceeding and irrespective of whether a claim for all or any portion
of such amounts is allowable or allowed in such Insolvency Proceeding).

“Revolving Priority Collateral” means all now owned or hereafter acquired
Revolving Collateral that constitutes:

(i)    all accounts, payment intangibles, accounts receivable, and other
receivables (including credit card receivables, and other receivables, whether
consisting of accounts receivables or general intangibles) and all other rights
to payment (in each case including any such rights to payment for property sold,
leased, licensed or otherwise disposed of or for services rendered or to be
rendered (including rights to payment arising from services rendered or from the
sale, lease, license, use or other disposition of inventory, broadcasting,
advertising, commercials, and other time on any broadcast station or in any
publications, or programming, the licensing of general intangibles, Intellectual
Property, or time on any broadcast station)), in each case, whether such rights
to payment constitute accounts, payment intangibles, general intangibles,
letter-of-credit rights or any other classification of property, or are
evidenced in whole or in part by instruments, chattel paper or documents,
except, in each case, Pledged Debt Instruments;

(ii)    all inventory;

(iii)    all (x) deposit accounts and money and all cash, checks, other
negotiable instruments, funds and other evidences of payments held therein,
(y) securities accounts and security entitlements and securities credited
thereto, and (z) commodity accounts and commodity contracts credited thereto,
and, in each case, all cash, checks and other property held therein or credited
thereto);

(iv)    all money, cash, cash equivalents, and tax refunds, other than tax
refunds solely relating to real property, equipment and Intellectual Property;

(v)    all claims under policies of casualty insurance and all proceeds of
casualty insurance, in each case, payable by reason of loss or damage to any
Revolving Priority Collateral and all proceeds of business interruption
insurance;

 

-10-



--------------------------------------------------------------------------------

(vi)    commercial tort claims to the extent any such claims relate to the
Revolving Priority Collateral;

(vii)    all Revolving Priority Real Estate Assets, including all fixtures
relating thereto;

(viii)     all general intangibles, instruments, documents, chattel paper,
letters-of-credit rights and supporting obligations related to the foregoing;

(ix)    all books and records relating to the items referred to in the preceding
clauses (i) through (viii) above (including all books, databases, customer
lists, and records, whether tangible or electronic, which contain any
information relating to any of the items referred to in the preceding clauses
(i) through (viii)); and

(x)    all proceeds (including insurance proceeds) of any of the foregoing;

provided that in no case shall Revolving Priority Collateral include (x) any
identifiable cash proceeds from a sale of any Notes Priority Collateral which
sale occurs after receipt by the Revolving Collateral Agent of a Notes Cash
Proceeds Notice with respect to such proceeds in accordance with Section 3.10
hereof, provided, however, that in no event shall such cash proceeds under this
clause (x) include cash proceeds of any Revolving Priority Collateral described
in preceding clause (i) of this definition (or proceeds thereof) which (1) is
created in the ordinary course of business or of the type included in the
borrowing base under the Existing Revolving Credit Agreement as in effect on the
date hereof, (2) arises out of the sale of goods (other than equipment) or
rendition of services, (3) arises from the sale (other than an outright sale of
any Intellectual Property or FCC License in their entirety), lease, license,
use, provision, or other disposition of broadcasting, advertising, commercials,
or other air time or space on any broadcast station or in any publication
(whether print, digital, online, or otherwise), or programming, the licensing of
general intangibles, programming, proprietary content, Intellectual Property, or
time on any broadcast station, (4) arises from or represents broadcasting,
advertising, or publishing revenue, (5) arises out of local marketing, joint
sales, or shared services arrangements, agreements with advertising exchanges,
affiliation agreements, or content, publishing or broadcasting clearances or
licenses, (6) arises out of the public display or performance of proprietary
content or advertising, (7) arises out of promotional events, concerts or
performances, (8) arises out of subscriptions or licensing of content (including
web-based, audio, print, and digital content), (9) arises out of amounts at any
time payable in respect of the sale or other Disposition of any Account or other
right to payment under clause (i) of this definition, or (10) represents rights
to payment for interest, fees, late charges, penalties, collection fees, and
other amounts due or to become due or otherwise payable in connection with any
Account or other right to payment under clause (i) of this definition, or
(y) any such proceeds of any Notes Priority Collateral held in a Notes Proceeds
Account in accordance with Section 3.11 hereof.

“Revolving Priority Real Estate Assets” means owned real estate located at 4880
Santa Rosa Road, Camarillo, California 93012 and 6400 N. Belt Line Road, Suite
120, Irving, Texas 75063 and all fixtures located at or used in connection with
the foregoing.

“Subsidiary” of a person means a corporation, partnership, limited liability
company, or other entity in which that person directly or indirectly owns or
controls at least 50% of the shares of capital stock having ordinary voting
power to vote in the election of directors (or appoint other comparable
managers) of such corporation, partnership, limited liability company, or other
entity.

 

-11-



--------------------------------------------------------------------------------

“Term/Notes DIP Financing” has the meaning set forth in Section 6.2.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“Use Period” means, (y) with respect to the Notes Priority Collateral, the
period, after the commencement of an Enforcement Period by the Revolving
Collateral Agent, which begins on the day on which the Revolving Collateral
Agent provides the Notes Collateral Agent with an Enforcement Notice and ending
on the earlier to occur of (i) 270 days thereafter, (ii) the Discharge of
Revolving Obligations, and (iii) the waiver in writing by the applicable
Revolving Claimholders of a default that gave rise to such Enforcement Notice
and (z) with respect to the Revolving Priority Collateral, the period, after the
commencement of an Enforcement Period by the Notes Collateral Agent, which
begins on the day on which the Notes Collateral Agent provides the Revolving
Collateral Agent with an Enforcement Notice and ending on the earlier to occur
of (i) 270 days thereafter, (ii) the Discharge of Notes Obligations and
(iii) the waiver in writing by the applicable Notes Claimholders of a default
that gave rise to such Enforcement Notice. If any stay or other order that
prohibits any of the Revolving Collateral Agent, the other Revolving
Claimholders, Notes Collateral Agent and the Notes Claimholders from commencing
and continuing to Exercise any Secured Creditor Remedies or to liquidate and
sell the Revolving Priority Collateral or Notes Priority Collateral, as
applicable, has occurred by operation of law or has been entered by a court of
competent jurisdiction, such 270-day period shall be tolled during the pendency
of any such stay or other order and the Use Period shall be so extended and upon
lifting of the automatic stay, if there are fewer than 120 days remaining in
such 270 day period, than such 270 day period shall be extended so that the
Revolving Collateral Agent, the Revolving Claimholders, Notes Collateral Agent
and the Notes Claimholders have 120 days upon lifting of the automatic stay.

1.3    Construction. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine, and neuter forms. The words “include,” “includes,” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” The term “or” shall be construed to have, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” Unless the
context requires otherwise:

(a)    except as otherwise provided herein, any definition of or reference to
any agreement, instrument, or other document herein shall be construed as
referring to such agreement, instrument, or other document as from time to time
amended, restated, supplemented, modified, renewed, extended, Refinanced,
refunded, or replaced;

(b)    any reference to any agreement, instrument, or other document herein “as
in effect on the date hereof” shall be construed as referring to such agreement,
instrument, or other document without giving effect to any amendment,
restatement, supplement, modification, or Refinance after the date hereof;

(c)    any definition of or reference to Revolving Obligations or Notes
Obligations herein shall be construed as referring to the Revolving Obligations
or Notes Obligations (as applicable) as from time to time amended, restated,
supplemented, modified, renewed, extended, Refinanced, refunded, or replaced;

 

-12-



--------------------------------------------------------------------------------

(d)    any reference herein to any person shall be construed to include such
person’s successors and assigns;

(e)    the words “herein,” “hereof,” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;

(f)    all references herein to Sections shall be construed to refer to Sections
of this Agreement; and

(g)    the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts, and contract rights.

SECTION 2.    Lien Priorities.

2.1    Relative Priorities. Notwithstanding the date, time, method, manner, or
order of grant, attachment, or perfection of any Liens securing (or purportedly
securing) the Revolving Obligations with respect to the Collateral or of any
Liens securing (or purportedly securing) the Notes Obligations with respect to
the Collateral (including, in each case, irrespective of whether any such Lien
is granted (or secures Obligations relating to the period) before or after the
commencement of any Insolvency Proceeding) and notwithstanding any contrary
provision of the UCC or any other applicable law or the Revolving Loan Documents
or the Notes Documents, as applicable, or any defect or deficiencies in, or
failure to attach or perfect, the Liens securing (or purportedly securing) any
of the Obligations, or any other circumstance whatsoever, the Notes Collateral
Agent and the Revolving Collateral Agent hereby agree that:

(a)    any Lien with respect to the Revolving Priority Collateral securing any
Revolving Obligations now or hereafter held by or on behalf of, or created for
the benefit of, the Revolving Collateral Agent or any Revolving Claimholders or
any agent or trustee therefor, regardless of how or when acquired, whether by
grant, possession, statute, operation of law, subrogation or otherwise, shall be
senior in all respects and prior to any Lien with respect to the Revolving
Priority Collateral securing any Notes Obligations;

(b)    any Lien with respect to the Notes Priority Collateral securing any Notes
Obligations now or hereafter held by or on behalf of, or created for the benefit
of, the Notes Collateral Agent or any Notes Claimholders or any agent or trustee
therefor, regardless of how or when acquired, whether by grant, possession,
statute, operation of law, subrogation or otherwise, shall be senior in all
respects and prior to any Lien with respect to the Notes Priority Collateral
securing any Revolving Obligations;

(c)    any Lien with respect to the Revolving Priority Collateral securing any
Notes Obligations now or hereafter held by or on behalf of, or created for the
benefit of, the Notes Collateral Agent, any Notes Claimholders or any agent or
trustee therefor, regardless of how or when acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be junior
and subordinate in all respects to all Liens with respect to the Revolving
Priority Collateral securing any Revolving Obligations; and

(d)    any Lien with respect to the Notes Priority Collateral securing any
Revolving Obligations now or hereafter held by or on behalf of, or created for
the benefit of, the Revolving Collateral Agent, any Revolving Claimholders or
any agent or trustee therefor, regardless of how

 

-13-



--------------------------------------------------------------------------------

or when acquired, whether by grant, possession, statute, operation of law,
subrogation or otherwise, shall be junior and subordinate in all respects to all
Liens with respect to the Notes Priority Collateral securing any Notes
Obligations.

The subordination of Liens provided for in this Agreement shall continue to be
effective with respect to any part of the Collateral from and after the date
hereof whether such Liens are avoided, declared, or ruled to be, invalid,
unenforceable, void, equitably subordinated or not allowed by a court of
competent jurisdiction, as a result of any action taken by any Notes Claimholder
or any Revolving Claimholder, as applicable, or any failure by such person to
take any action, with respect to any financing statement (including any
amendment to or continuation thereof), mortgage or other perfection document or
requirement.

2.2    Prohibition on Contesting Liens. Each of the Notes Collateral Agent, for
itself and on behalf of each Notes Claimholder, and the Revolving Collateral
Agent, for itself and on behalf of each Revolving Claimholder, agrees that it
will not (and hereby waives any right to), directly or indirectly, whether in
its capacity as Notes Collateral Agent, Revolving Collateral Agent, Notes
Claimholder, Revolving Claimholder or unsecured creditor, contest, or support
any other person in contesting, in any proceeding (including any Insolvency
Proceeding): (a) the priority, validity, or enforceability of a Lien in the
Collateral, held by or on behalf of the Revolving Collateral Agent or any other
Revolving Claimholders or by or on behalf of the Notes Collateral Agent or any
other Notes Claimholders, (b) the priority, validity or enforceability of any
Obligations, including the allowability or priority of any Obligations in any
Insolvency Proceeding, or (c) the provisions of, enforceability of and the
applicability of this Agreement (including by voting for or supporting
confirmation of a Non-Conforming Plan of Reorganization); provided, however,
that nothing in this Agreement shall be construed to prevent or impair the
rights of the Revolving Collateral Agent, any Revolving Claimholder, the Notes
Collateral Agent or any Notes Claimholder to enforce the terms of this
Agreement, including the provisions of this Agreement relating to the priority
of the Liens in the Collateral securing the Revolving Obligations and the Notes
Obligations, as applicable, as provided in this Section 2.

2.3    New Liens. During the term of this Agreement, whether or not any
Insolvency Proceeding has been commenced by or against any Grantor, the parties
hereto agree, subject to Section 6, that no Grantor shall:

(a)    grant or suffer to exist any Liens on any asset to secure any Notes
Obligation unless such Grantor also offers to grant, and, at the option of the
Revolving Collateral Agent, grants a Lien on such asset to secure the Revolving
Obligations concurrently with the grant of a Lien thereon in favor of the Notes
Collateral Agent in accordance with the priorities set forth in this Agreement;
or

(b)    grant or suffer to exist any Liens on any asset to secure any Revolving
Obligations unless such Grantor grants a Lien on such asset to secure the Notes
Obligations concurrently with the grant of a Lien thereon in favor of the
Revolving Collateral Agent in accordance with the priorities set forth in this
Agreement.

To the extent that the foregoing provisions are not complied with for any
reason, without limiting any other rights and remedies available to the
Revolving Collateral Agent or Revolving Claimholders, the Notes Collateral
Agent, on behalf of the Notes Claimholders, agrees that any amounts received by
or distributed to any of them pursuant to or as a result of Liens granted in
contravention of this Section 2.3 shall be subject to Section 4.2, and without
limiting any other rights and remedies available to the Notes Collateral

 

-14-



--------------------------------------------------------------------------------

Agent or Notes Claimholders, the Revolving Collateral Agent, on behalf of the
Revolving Claimholders, agrees that any amounts received by or distributed to
any of them pursuant to or as a result of Liens granted in contravention of this
Section 2.3 shall be subject to Section 4.2.

2.4    Cooperation in Designating Collateral. In furtherance of Section 9.8, the
Notes Collateral Agent and the Revolving Collateral Agent agree to and each
Grantor shall, in each case subject to the other provisions of this Agreement
upon request by the Revolving Collateral Agent or the Notes Collateral Agent,
cooperate in good faith (and to direct their counsel to cooperate in good faith)
from time to time in order to determine the specific items included in the
Revolving Priority Collateral and the Notes Priority Collateral and the steps
taken or to be taken to perfect their respective Liens thereon and the identity
of the respective parties obligated under the Revolving Loan Documents and the
Notes Documents.

SECTION 3.    Exercise of Remedies.

3.1    Exercise of Remedies by the Notes Collateral Agent. Until the Discharge
of Revolving Obligations has occurred, whether or not any Insolvency Proceeding
has been commenced by or against any Grantor, the Notes Collateral Agent and
Notes Claimholders:

(a)    will not exercise or seek to exercise any rights or remedies with respect
to any Revolving Priority Collateral (including any Exercise of Secured Creditor
Remedies with respect to any Revolving Priority Collateral);

(b)    subject to Section 3.4, will not directly or indirectly contest, protest,
or object to or hinder any Exercise of Secured Creditor Remedies by the
Revolving Collateral Agent or any Revolving Claimholder with respect to any
Revolving Priority Collateral and have no right to direct the Revolving
Collateral Agent to Exercise any Secured Creditor Remedies with respect to any
Revolving Priority Collateral or take any other action under the Revolving Loan
Documents with respect to any Revolving Priority Collateral; and

(c)    will not object to (and waive any and all claims with respect to) the
forbearance by the Revolving Collateral Agent or Revolving Claimholders from
Exercising any Secured Creditor Remedies with respect to any Revolving Priority
Collateral.

3.2    Exercise of Remedies by the Revolving Collateral Agent. Until the
Discharge of Notes Obligations has occurred, whether or not any Insolvency
Proceeding has been commenced by or against any Grantor, the Revolving
Collateral Agent and Revolving Claimholders:

(a)    subject to Section 3.8, will not exercise or seek to exercise any rights
or remedies with respect to any Notes Priority Collateral (including any
Exercise of Secured Creditor Remedies with respect to any Notes Priority
Collateral);

(b)    subject to Section 3.4, will not directly or indirectly contest, protest,
or object to or hinder any Exercise of Secured Creditor Remedies by the Notes
Collateral Agent or any Notes Claimholder with respect to any Notes Priority
Collateral and has no right to direct the Notes Collateral Agent to Exercise any
Secured Creditor Remedies with respect to any Notes Priority Collateral or take
any other action under the Notes Documents with respect to any Notes Priority
Collateral; and

 

-15-



--------------------------------------------------------------------------------

(c)    will not object to (and waives any and all claims with respect to) the
forbearance by the Notes Collateral Agent or any Notes Claimholder from
Exercising any Secured Creditor Remedies with respect to any Notes Priority
Collateral.

3.3    Exclusive Enforcement Rights. (a) Until the Discharge of Revolving
Obligations has occurred, whether or not any Insolvency Proceeding has been
commenced by or against any Grantor, the Revolving Collateral Agent shall have
the exclusive right to exercise any remedies, (including Exercise any Secured
Creditor Remedies) with respect to the Revolving Priority Collateral without any
consultation with or the consent of the Notes Collateral Agent or any Notes
Claimholder and (b) until the Discharge of Notes Obligations has occurred,
whether or not any Insolvency Proceeding has been commenced by or against any
Grantor, the Notes Collateral Agent shall have the exclusive right to exercise
any remedies, (including Exercise any Secured Creditor Remedies) with respect to
the Notes Priority Collateral without any consultation with or the consent of
the Revolving Collateral Agent or any Revolving Claimholder. In connection with
any Exercise of Secured Creditor Remedies, each of the Notes Collateral Agent,
the Notes Claimholders, the Revolving Collateral Agent and the Revolving
Claimholders may enforce the provisions of the Notes Collateral Documents or
Revolving Collateral Documents, as applicable, and exercise rights, powers and
remedies thereunder, all in such order and in such manner as they may determine
in the exercise of their sole discretion. Such exercise and enforcement shall
include the rights of an agent appointed by them to Dispose of its Collateral,
to incur expenses in connection with such Disposition, and to exercise all the
rights and remedies of a secured creditor under applicable law.

3.4    Claimholders Permitted Actions. Anything to the contrary in Sections 3.1
and 3.2 notwithstanding, each of the Notes Collateral Agent and the Revolving
Collateral Agent may:

(a)    if an Insolvency Proceeding has been commenced by or against any Grantor,
file a proof of claim or statement of interest with respect to its Collateral or
otherwise with respect to the Notes Obligations or the Revolving Obligations, as
the case may be;

(b)    take any action (not adverse to the priority status of the Liens on the
Collateral of the other, or the rights of the other or any Claimholders to
Exercise any Secured Creditor Remedies) in order to create, perfect, preserve or
protect (but not enforce) its Lien in and to its Collateral, including any FCC
License of any Grantor;

(c)    file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding, or other pleading made by any person
objecting to or otherwise seeking the disallowance of its claims or its
Claimholders;

(d)    make any arguments and motions that are, in each case, in accordance
with, the terms of this Agreement;

(e)    join (but not exercise any control with respect to) any judicial
foreclosure proceeding or other judicial lien enforcement proceeding with
respect to the Priority Collateral of the other party initiated by such other
party to the extent that any such action could not reasonably be expected, in
any material respect, to restrain, hinder, limit, delay or otherwise interfere
with the Exercise of Secured Creditor Remedies by such other party (it being
understood that, (a) with respect to Revolving Priority Collateral, neither the
Notes Collateral Agent nor any Notes Claimholder shall be entitled to receive
any proceeds thereof from any Exercise of Secured Creditor Remedies with respect
thereto unless otherwise expressly permitted herein and (b) with respect to
Notes Priority Collateral, neither the Revolving Collateral Agent nor any
Revolving Claimholder shall be entitled to receive any proceeds thereof from any
Exercise of Secured Creditor Remedies with respect thereto unless otherwise
expressly permitted herein);

 

-16-



--------------------------------------------------------------------------------

(f)    file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency Proceeding or applicable non-bankruptcy law, in each case
not inconsistent with the terms of this Agreement or applicable law (including
the Bankruptcy Laws of any applicable jurisdiction); provided, that neither
party shall take any action which such party is prohibited from taking pursuant
to this Agreement, including under Section 2.2;

(g)    take any action described in clauses (i) through (x) of the definition of
“Exercise of Secured Creditor Remedies.”; and

(h)    vote on any Plan of Reorganization that is consistent with the terms of
this Agreement; provided, however, that no Revolving Claimholder or Notes
Claimholder may cast any vote to accept or take any other act to support the
confirmation of any Non-Conforming Plan of Reorganization, and pursuant to
Section 9.14 of this Agreement, the Revolving Collateral Agent and Notes
Collateral Agent, as applicable, shall be entitled to demand specific
performance of this provision and obtain an order directing a Notes Claimholder
or Revolving Claimholder, as applicable that votes in favor of any
Non-Conforming Plan of Reorganization to change its vote and vote against any
Non-Conforming Plan of Reorganization.

Except as expressly set forth in this Agreement, each Notes Claimholder and each
Revolving Claimholder shall otherwise have any and all rights and remedies it
may have as a creditor under any applicable law, including the right to the
Exercise of Secured Creditor Remedies; provided, however, that the Exercise of
Secured Creditor Remedies with respect to the Collateral (and any judgment Lien
obtained in connection therewith) shall be subject to the Lien priorities set
forth herein and to the provisions of this Agreement. Subject to Section 3.7,
the Revolving Collateral Agent may enforce the provisions of the Revolving Loan
Documents, the Notes Collateral Agent may enforce the provisions of the Notes
Documents and each may Exercise any Secured Creditor Remedies, all in such order
and in such manner as each may determine in the exercise of its sole discretion,
consistent with the terms of this Agreement and mandatory provisions of
applicable law; provided, however, that each of the Revolving Collateral Agent
and the Notes Collateral Agent agrees to use commercially reasonable efforts to
provide to the other (x) an Enforcement Notice prior to its Exercise of Secured
Creditor Remedies and (y) copies of any notices that it is required under
applicable law to deliver to any Grantor in connection with any Exercise of
Secured Creditor Remedies with respect to any Collateral; provided, further,
however, that the Revolving Collateral Agent’s failure to provide copies of any
such notices to the Notes Collateral Agent shall not impair any of the Revolving
Collateral Agent’s rights hereunder or under any of the Revolving Loan Documents
and the Notes Collateral Agent’s failure to provide copies of any such notices
to the Revolving Collateral Agent shall not impair any of the Notes Collateral
Agent’s rights hereunder or under any of the Notes Documents. Each of the Notes
Collateral Agent, each Notes Claimholder, the Revolving Collateral Agent and
each Revolving Claimholder agrees that it will not institute any suit or other
proceeding or assert in any suit, Insolvency Proceeding or other proceeding any
claim, in the case of the Notes Collateral Agent and each Notes Claimholder,
against either the Revolving Collateral Agent or any other Revolving
Claimholder, and in the case of the Revolving Collateral Agent and each other
Revolving Claimholder, against either the Notes Collateral Agent or any other
Notes Claimholder, seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, any action taken or
omitted to be taken by such person with respect to the Collateral which is
consistent with the terms of this Agreement, and none of such parties shall be
liable for any such action taken or omitted to be taken.

 

-17-



--------------------------------------------------------------------------------

3.5    Retention of Proceeds.

(a)    In connection with an Exercise of Secured Creditor Remedies, the Notes
Collateral Agent agrees that prior to the Discharge of the Revolving
Obligations, the Notes Claimholders will only be entitled to retain proceeds of
Notes Priority Collateral to the extent such exercise is not prohibited under
Section 3.1 above. The Notes Claimholders shall not be permitted to retain any
proceeds of Revolving Priority Collateral in connection with any Exercise of
Secured Creditor Remedies in any circumstance unless and until the Discharge of
the Revolving Obligations has occurred, and any such proceeds received or
retained in any other circumstance will be subject to Section 4.2.

(b)    In connection with an Exercise of Secured Creditor Remedies, the
Revolving Collateral Agent agrees that prior to the Discharge of the Notes
Obligations, Revolving Claimholders will only be entitled to retain proceeds of
Revolving Priority Collateral to the extent such exercise is not prohibited
under Section 3.2 above. The Revolving Claimholders shall not be permitted to
retain any proceeds of Notes Priority Collateral in connection with any Exercise
of Secured Creditor Remedies in any circumstance unless and until the Discharge
of the Notes Obligations has occurred, and any such proceeds received or
retained in any other circumstance will be subject to Section 4.2.

(c)    Notwithstanding anything contained in this Agreement to the contrary, in
the event of any Disposition or series of related Dispositions in connection
with an Exercise of Secured Creditor Remedies that includes both Revolving
Priority Collateral and Notes Priority Collateral, the Revolving Collateral
Agent and the Notes Collateral Agent shall use commercially reasonable efforts
in good faith to allocate the proceeds of such Disposition to the Revolving
Priority Collateral and the Notes Priority Collateral. If the Revolving
Collateral Agent and the Notes Collateral Agent are unable to agree on such
allocation within five (5) Business Days (or such other period of time as the
Revolving Collateral Agent and the Notes Collateral Agent agree) of the
consummation of such Disposition with respect to such Collateral, the portion of
such proceeds that shall be allocated as proceeds of Revolving Priority
Collateral for purposes of this Agreement shall be an amount equal to (i) the
net book value of such Revolving Priority Collateral consisting of accounts, and
(ii) to the extent the proceeds of Revolving Priority Collateral include
proceeds of Collateral other than accounts, the fair market value of such other
Collateral.

3.6    Non-Interference. Subject to Sections 3.1, 3.2, 3.3, 3.4 and 6.5(a) and
(b), each of the Notes Collateral Agent, for itself and on behalf of the Notes
Claimholders, and the Revolving Collateral Agent, for itself and on behalf of
the Revolving Claimholders, hereby:

(a)    agrees that it will not, directly or indirectly, take any action that
would restrain, hinder, limit, delay, or otherwise interfere with any Exercise
of Secured Creditor Remedies by the other with respect to such other party’s
Priority Collateral, or that is otherwise prohibited hereunder, including any
Disposition of such other person’s Priority Collateral, whether by foreclosure
or otherwise; and

(b)    waives any and all rights it or its Claimholders may have as a junior
lien creditor or otherwise to object to the manner in which such other party
seeks to enforce or collect such other party’s respective Obligations or the
Liens securing such Obligations granted in any of such other party’s Priority
Collateral, regardless of whether any action or failure to act by or on behalf
of such other person is adverse to the interest of it or its Claimholder.

 

-18-



--------------------------------------------------------------------------------

3.7    Commercially Reasonable Dispositions. The Notes Collateral Agent, for
itself and on behalf of the Notes Claimholders, hereby irrevocably, absolutely,
and unconditionally waives any right to object (and seek or be awarded any
relief of any nature whatsoever based on any such objection), at any time prior
or subsequent to any disposition conducted in good faith of any of the Revolving
Priority Collateral, on the ground(s) that any such disposition of Revolving
Priority Collateral (a) would not be or was not “commercially reasonable” within
the meaning of any applicable UCC and/or (b) would not or did not comply with
any other requirement under any applicable UCC or under any other applicable law
governing the manner in which a secured creditor (including one with a Lien on
real property) is to realize on its collateral. The Revolving Collateral Agent,
for itself and on behalf of the Revolving Claimholders, hereby irrevocably,
absolutely and unconditionally waives any right to object (and seek or be
awarded any relief of any nature whatsoever based on any such objection), at any
time prior to or subsequent to any disposition conducted in good faith of any
Notes Priority Collateral, on the ground(s) that any such disposition of Notes
Priority Collateral (a) would not be or was not “commercially reasonable” within
the meaning of any applicable UCC and/or (b) would not or did not comply with
any other requirement under any applicable UCC or under any other applicable law
governing the manner in which a secured creditor (including one with a Lien on
real property) is to realize on its collateral.

3.8    Inspection and Access Rights.

(a)    If the Notes Collateral Agent, or any agent or representative of the
Notes Collateral Agent, or any receiver, shall, after the occurrence and during
the continuance of a Notes Default, obtain possession or physical control of any
of the real properties subject to the Notes Collateral Documents or any other
tangible Notes Priority Collateral or control over any intangible Notes Priority
Collateral, the Notes Collateral Agent shall promptly notify the Revolving
Collateral Agent in writing of that fact. If the Notes Collateral Agent, or any
agent or representative of the Notes Collateral Agent, or any receiver, shall,
after the occurrence and during the continuance of a Notes Default, subsequent
to obtaining any required prior FCC approval in accordance with the
Communications Laws, obtain possession or physical control of any broadcast
station or FCC License of the Grantors, the Notes Collateral Agent, or any such
agent or representative, shall use commercially reasonable efforts to operate
such broadcast station in compliance in all material respects with the Grantor’s
FCC Licenses, the Communications Laws and to maintain, in all material respects,
control over such broadcast station’s finances personnel, and programming, a
main studio with respect to such station, such station’s transmission equipment
and facilities, and access to utilities to such station, in each case to permit
the normal operation of such broadcast station; provided that, nothing in this
Agreement shall obligate the Notes Collateral Agent to obtain possession or
physical control over any broadcast station or FCC License. If the Revolving
Collateral Agent, or any agent or representative of the Revolving Collateral
Agent, shall, after the occurrence and during the continuance of a Revolving
Default, obtain possession or physical control of any of the real properties
subject to the Revolving Collateral Documents, or any other tangible Revolving
Priority Collateral or control over any intangible Revolving Priority
Collateral, the Revolving Collateral Agent shall promptly notify the Notes
Collateral Agent in writing of that fact.

(b)    (i) Without limiting any rights the Revolving Collateral Agent or any
other Revolving Claimholder may otherwise have under applicable law or by
agreement, whether or not the Notes Collateral Agent or any other Notes
Claimholder has commenced and is continuing to Exercise any Secured Creditor
Remedies of the Notes Collateral Agent, the Revolving Collateral Agent or any
other Person (including any Grantor) acting with the consent, or on behalf, of
the Revolving Collateral Agent, shall have the right (a) during the Use Period
or otherwise in connection with the conducting of audits and appraisals, during
normal business hours on any Business Day, to access Revolving Priority
Collateral that (i) is stored or located in or on, or (ii) has become an
accession with respect to (within the meaning of

 

-19-



--------------------------------------------------------------------------------

Section 9-335 of the Uniform Commercial Code), or (iii) has been commingled with
(within the meaning of Section 9-336 of the Uniform Commercial Code), Notes
Priority Collateral, and (b) during the Use Period, shall have an irrevocable,
non-exclusive right and a royalty-free and rent-free license and right to use
any Notes Priority Collateral (including equipment, fixtures, Intellectual
Property, general intangibles, documents, real property and machinery,
processors, computers and other equipment related to the storage or processing
of records, documents or files or conduct of business or operations), each of
the foregoing in order to assemble, inspect, copy or download information stored
on, take action to perfect its Liens on, complete a production run of inventory,
collect or otherwise realize upon any accounts or other rights to payment
included in the Revolving Priority Collateral (including the right to broadcast
time at any broadcast stations of the Grantors and to place for its own account
commercial time, advertising or other programming at any such broadcast station
such advertising or other programming subject to Grantors’ ultimate approval to
the extent required by the FCC), in each case, in accordance with the
Communication Laws, take possession of, move, prepare and advertise for sale,
sell (by public auction, private sale or other sale, whether in bulk, in lots or
to customers in the ordinary course of business or otherwise), store or
otherwise deal with the Revolving Priority Collateral, in each case without
notice to, the involvement of or interference by any Notes Claimholder or
liability to any Notes Claimholder. In the event that any Revolving Claimholder
has commenced and is continuing to Exercise any Secured Creditor Remedies with
respect to any Revolving Priority Collateral or any other sale or liquidation of
the Revolving Priority Collateral has been commenced by an Grantor (with the
consent of the Revolving Collateral Agent), the Notes Collateral Agent may not
sell, assign or otherwise transfer the related Notes Priority Collateral prior
to the expiration of the Use Period, unless the purchaser, assignee or
transferee thereof agrees to be bound by the provisions of this Section 3.8.

(ii) Without limiting any rights the Notes Collateral Agent or any other Notes
Claimholder may otherwise have under applicable law or by agreement, whether or
not the Revolving Collateral Agent or any other Revolving Claimholder has
commenced and is continuing to Exercise any Secured Creditor Remedies of the
Revolving Collateral Agent, the Notes Collateral Agent or any other Person
(including any Grantor) acting with the consent, or on behalf, of the Notes
Collateral Agent, shall have the right during the Use Period , during normal
business hours on any Business Day, to access Notes Priority Collateral that is
stored or located in or on, any Revolving Priority Real Estate Asset, in order
to assemble, inspect, copy or download information stored on, take action to
perfect its Liens on, collect or otherwise realize upon any Notes Priority
Collateral, in each case, in accordance with the Communication Laws, take
possession of, move, prepare and advertise for sale, sell (by public auction,
private sale or other sale, whether in bulk, in lots or to customers in the
ordinary course of business or otherwise), store or otherwise deal with the
Notes Priority Collateral, in each case without notice to, the involvement of or
interference by any Revolving Claimholder or liability to any Revolving
Claimholder.

(c)    (i) During the period of actual occupation, use and/or control by the
Revolving Claimholders and/or the Revolving Collateral Agent (or their
respective employees, agents, advisers and representatives) of any Notes
Priority Collateral pursuant to this Section 3.8, the Revolving Claimholders and
the Revolving Collateral Agent shall be obligated to repair at their expense any
physical damage (but not any ordinary wear-and-tear) to such Notes Priority
Collateral resulting from such occupancy, use or control, and to leave such
Notes Priority Collateral in substantially the same condition as it was at the
commencement of such occupancy, use or control, ordinary wear and tear excepted
(or otherwise reimburse the Notes Claimholders for any such physical damage to
any Notes Priority Collateral (ordinary wear-and-tear excepted) caused by the
acts or omissions of the Revolving Claimholders and/or the Revolving Collateral
Agent (or their respective employees, agents, advisers and representatives)).
Notwithstanding the foregoing, in no event shall the Revolving Claimholders or
the Revolving Collateral Agent have any liability to the Notes Claimholders
and/or to the Notes Collateral Agent pursuant to this Section 3.8

 

-20-



--------------------------------------------------------------------------------

as a result of any condition (including any environmental condition, claim or
liability) on or with respect to the Notes Priority Collateral existing prior to
the date of the exercise by the Revolving Claimholders (or the Revolving
Collateral Agent, as the case may be) of their rights under Section 3.8 and the
Revolving Claimholders shall have no duty or liability to maintain the Notes
Priority Collateral in a condition or manner better than that in which it was
maintained prior to the use thereof by the Revolving Claimholders, or for any
diminution in the value of the Notes Priority Collateral that results from
ordinary wear and tear resulting from the use of the Notes Priority Collateral
by the Revolving Claimholders in the manner and for the time periods specified
under this Section 3.8. Without limiting the rights granted in this Section 3.8,
the Revolving Claimholders and the Revolving Collateral Agent shall cooperate
with the Notes Claimholders and/or the Notes Collateral Agent in connection with
any efforts made by the Notes Claimholders and/or the Notes Collateral Agent to
sell the Notes Priority Collateral.

(ii)    During the period of actual occupation, use and/or control by the Notes
Claimholders and/or the Notes Collateral Agent (or their respective employees,
agents, advisers and representatives) of any Revolving Priority Real Estate
Asset pursuant to this Section 3.8, the Notes Claimholders and the Notes
Collateral Agent shall be obligated to repair at their expense any physical
damage (but not any ordinary wear-and-tear) to such Revolving Priority Real
Estate Asset resulting from such occupancy, use or control, and to leave such
Revolving Priority Real Estate Asset in substantially the same condition as it
was at the commencement of such occupancy, use or control, ordinary wear and
tear excepted (or otherwise reimburse the Revolving Claimholders for any such
physical damage to any Revolving Priority Collateral (ordinary wear-and-tear
excepted) caused by the acts or omissions of the Notes Claimholders and/or the
Notes Collateral Agent (or their respective employees, agents, advisers and
representatives)). Notwithstanding the foregoing, in no event shall the Notes
Claimholders or the Notes Collateral Agent have any liability to the Revolving
Claimholders and/or to the Revolving Collateral Agent pursuant to this
Section 3.8 as a result of any condition (including any environmental condition,
claim or liability) on or with respect to the Revolving Priority Real Estate
Assets existing prior to the date of the exercise by the Notes Claimholders (or
the Notes Collateral Agent, as the case may be) of their rights under
Section 3.8 and the Notes Claimholders or Notes Collateral Agent shall have no
duty or liability to maintain the Revolving Priority Real Estate Assets in a
condition or manner better than that in which it was maintained prior to the use
thereof by the Notes Claimholders or Notes Collateral Agent, or for any
diminution in the value of the Revolving Priority Real Estate Assets that
results from ordinary wear and tear resulting from the use of the Revolving
Priority Real Estate Assets by the Notes Claimholders or Notes Collateral Agent
in the manner and for the time periods specified under this Section 3.8. Without
limiting the rights granted in this Section 3.8, the Notes Claimholders and the
Notes Collateral Agent shall cooperate with the Revolving Claimholders and/or
the Revolving Collateral Agent in connection with any efforts made by the
Revolving Claimholders and/or the Revolving Collateral Agent to sell the
Revolving Priority Real Estate Assets.

(d)    The Notes Collateral Agent agrees, for the benefit of the Revolving
Collateral Agent, that it shall not sell or dispose of any of the Notes Priority
Collateral during the Use Period unless such sale or other disposition is in
contemplation in all material respects with the Communications Laws (including
any required prior FCC approval) and the purchaser, assignee or transferee
thereof agrees in writing to acquire the Notes Priority Collateral subject to
the terms of Section 3.8 of this Agreement and agrees therein to comply with the
terms of this Section 3.8. The rights of the Revolving Collateral Agent under
this Section 3.8 during the Use Period shall continue notwithstanding
foreclosure, sale or other disposition or any Exercise of Secured Creditor
Remedies by the Notes Collateral Agent. The Revolving Collateral Agent agrees,
for the benefit of the Notes Collateral Agent, that it shall not sell or dispose
of any of the Revolving Priority Real Estate Assets during the Use Period unless
such sale or other disposition is in contemplation in all material respects with
the Communications Laws (including any required

 

-21-



--------------------------------------------------------------------------------

prior FCC approval) and the purchaser, assignee or transferee thereof agrees in
writing to acquire the Revolving Priority Real Estate Assets subject to the
terms of Section 3.8 of this Agreement and agrees therein to comply with the
terms of this Section 3.8. The rights of the Notes Collateral Agent under this
Section 3.8 during the Use Period shall continue notwithstanding foreclosure,
sale or other disposition or any Exercise of Secured Creditor Remedies by the
Revolving Collateral Agent.

Except as provided in clause (c) of this Section 3.8, the Revolving Collateral
Agent and the other Revolving Claimholders shall not be obligated to pay any
amounts to the Notes Collateral Agent or the Notes Claimholders (or any person
claiming by, through or under the Notes Claimholders, including any purchaser of
the Notes Priority Collateral) or to any Grantor, for or in respect of the use
by the Revolving Collateral Agent and the other Revolving Claimholders of the
Notes Priority Collateral; provided that, the Revolving Collateral Agent and the
other Revolving Claimholders shall be obligated to pay any ordinary course
third-party expenses related to the use or occupancy of any premises during the
period so used or occupied, including ordinary course costs with respect to
heat, light, electricity and water with respect to that portion of any premises
so used or occupied, or that arise as a result of such use, during such period.
Except as provided in clause (c) of this Section 3.8, the Notes Collateral Agent
and the other Notes Claimholders shall not be obligated to pay any amounts to
the Revolving Collateral Agent or the Revolving Claimholders (or any person
claiming by, through or under the Revolving Claimholders, including any
purchaser of the Revolving Priority Collateral) or to any Grantor, for or in
respect of the use by the Notes Collateral Agent and the Notes Claimholders of
the Revolving Priority Real Estate Assets; provided that, the Notes Collateral
Agent and the other Notes Claimholders shall be obligated to pay any third party
expenses related thereto, including costs with respect to heat, light,
electricity and water with respect to that portion of any premises so used or
occupied, or that arise as a result of such use and shall be obligated to repair
any damage to the premises which is Revolving Priority Real Estate Assets (other
than normal wear and tear) caused by the Notes Collateral Agent or its agent
during the Notes Collateral Agent’s entry onto such premises.

(e)    The Revolving Claimholders shall use the Notes Priority Collateral in
accordance with applicable law.    The Notes Claimholders shall use the
Revolving Priority Collateral in accordance with applicable law.

(f)    The Notes Collateral Agent and the other Notes Claimholders (i) will use
commercially reasonable efforts to cooperate with the Revolving Collateral Agent
and the other Revolving Claimholders in exercising its rights pursuant to this
Section 3.8, (ii) subject to Section 3.7, will not hinder or restrict in any
respect the Revolving Collateral Agent from exercising the rights described in
this Section 3.8 and (iii) will, subject to the rights of any landlords under
real estate leases, permit the Revolving Collateral Agent, its employees,
agents, advisers and representatives to exercise the rights described in this
Section 3.8. Subject to Section 3.7, the Revolving Collateral Agent and the
other Revolving Claimholders shall use commercially reasonable efforts not to
hinder or obstruct the Notes Collateral Agent and the other Notes Claimholders
from exercising the rights described in Section 3.8.

(g)    In furtherance of the foregoing in this Section 3.8, the Notes Collateral
Agent and other Notes Claimholders, in their capacity as a secured party (or as
a purchaser, assignee or transferee, as applicable), and to the extent of its
interest therein, hereby grants to the Revolving Collateral Agent and the other
Revolving Claimholders during the Use Period a nonexclusive, irrevocable,
royalty-free, worldwide license to use, reproduce, publicly display, publicly
perform, transmit, create derivative works of, modify, sell, commercialize,
exploit, syndicate, license and sublicense any and all Intellectual Property now
owned or hereafter acquired included as part of the Notes Priority Collateral
(and including in such license access to all media in which any of the licensed
items may be recorded or stored and to all computer

 

-22-



--------------------------------------------------------------------------------

software and programs used for the compilation or printout thereof) as is or may
be necessary or advisable in the Revolving Collateral Agent’s reasonable
judgment for the Revolving Collateral Agent to process, ship, produce, store,
supply, lease, complete, sell, liquidate or otherwise deal with the Revolving
Priority Collateral, or to collect or otherwise realize upon any accounts
comprising Revolving Priority Collateral, in each case solely in connection with
any Exercise of Secured Creditor Remedies; provided that (i) any such license
shall terminate upon the sale of the applicable Revolving Priority Collateral
and shall not extend or transfer to the purchaser of such Revolving Priority
Collateral, (ii) the Revolving Collateral Agent’s use of such Intellectual
Property shall be reasonable and lawful, and (iii) any such license is granted
on an “AS IS” basis, without any representation or warranty whatsoever.
Furthermore, the Notes Collateral Agent agrees that, in connection with any
Exercise of Secured Creditor Remedies conducted by the Notes Collateral Agent in
respect of Notes Priority Collateral, the Notes Collateral Agent shall provide
written notice to any purchaser, assignee or transferee of Intellectual Property
pursuant to an Exercise of Secured Creditor Remedies that the applicable
Intellectual Property is subject to such license and the purchaser shall be
required to acknowledge in writing that it purchased such Collateral subject to
such license.

(h)    For the avoidance of doubt, as between the Revolving Claimholders and the
Notes Claimholders, references to “Notes Priority Collateral” in this Agreement
shall include the FCC Licenses, consistent with the Communications Laws, and all
Intellectual Property of the Grantors whether or not included in the definition
of Notes Collateral; provided, that this Section 3.8(h) is intended solely for
the purpose of defining the relative rights of the Revolving Collateral Agent
and Revolving Claimholders on the one hand and the Notes Collateral Agent and
the Notes Claimholders on the other hand, and any grant of Notes Collateral by
any Grantor is expressly subject to Section 3 of the Notes Security Agreement.

3.9    Sharing of Information and Access. In the event that the Revolving
Collateral Agent shall, in the exercise of its rights under the Revolving
Collateral Documents or otherwise, receive possession or control of any books
and records of any Grantor which contain information identifying or pertaining
to the Notes Priority Collateral, the Revolving Collateral Agent shall, upon
request from the Notes Collateral Agent and as promptly as practicable
thereafter, either make available to the Notes Collateral Agent such books and
records for inspection and duplication or provide to the Notes Collateral Agent
copies thereof. In the event that the Notes Collateral Agent shall, in the
exercise of its rights under the Notes Collateral Documents or otherwise,
receive possession or control of any books and records of any Grantor which
contain information identifying or pertaining to any of the Revolving Priority
Collateral, the Notes Collateral Agent shall, upon request from the Revolving
Collateral Agent and as promptly as practicable thereafter, either make
available to the Revolving Collateral Agent such books and records for
inspection and duplication or provide the Revolving Collateral Agent copies
thereof.

 

-23-



--------------------------------------------------------------------------------

3.10    Set off and Tracing of and Priorities in Proceeds. The Notes Collateral
Agent, on behalf of the Notes Claimholders, acknowledges and agrees that, to the
extent the Notes Collateral Agent or any Notes Claimholder exercises its rights
of set-off against any Revolving Priority Collateral, the amount of such set-off
shall be held and distributed pursuant to Section 4.1. The Revolving Collateral
Agent, on behalf of the Revolving Claimholders, acknowledges and agrees that, to
the extent the Revolving Collateral Agent or any Revolving Claimholder exercises
its rights of set-off against any Notes Priority Collateral, the amount of such
set-off shall be held and distributed pursuant to Section 4.1. The Revolving
Collateral Agent, for itself and on behalf of the Revolving Claimholders, and
the Notes Collateral Agent, for itself and on behalf of the Notes Claimholders,
further agree that prior to an issuance of any Enforcement Notice by such
Claimholder or the commencement of an Insolvency Proceeding, any proceeds of
Collateral obtained in accordance with the terms of the Revolving Loan Documents
and the Notes Documents, whether or not deposited under control agreements,
which are used by any Grantor to acquire other property which is Collateral
shall not (solely as between the Claimholders) be treated as Proceeds of
Collateral for purposes of determining the relative priorities in the Collateral
which was so acquired. In addition, notwithstanding anything to the contrary
contained in this Agreement, unless and until the Discharge of Revolving
Obligations occurs, the Notes Collateral Agent, for itself and on behalf of the
Notes Claimholders, each hereby agrees that, prior to the receipt by the
Revolving Collateral Agent of a Notes Cash Proceeds Notice issued by the Notes
Collateral Agent, the Revolving Claimholders are permitted to treat all cash,
cash equivalents, money, collections and payments or other proceeds of
Collateral, deposited, held in or otherwise credited to any deposit account,
commodities account or securities account (other than any Notes Proceeds
Account) or otherwise received by any Revolving Claimholder as Revolving
Priority Collateral prior to receipt by the Revolving Collateral Agent of such
Notes Cash Proceeds Notice, and no such amounts deposited, held in or otherwise
credited to any such deposit account, commodities account or securities account
or received by any Revolving Claimholder or applied to the Revolving Obligations
shall be subject to disgorgement or deemed to be held in trust for the benefit
of the Note Claimholders (and all claims of the Note Claimholders to such
amounts are hereby waived) .

3.11    Notes Proceeds Account. The Grantors, the Revolving Claimholders and the
Notes Claimholders and all other parties hereto agree that only proceeds of the
Notes Priority Collateral may be deposited in the Notes Proceeds Accounts and
agree to take all other actions necessary to give effect to the intent of this
Section 3.11. Without limiting the generality of the foregoing, the Notes
Collateral Agent hereby agrees that if any Notes Proceeds Account contains any
proceeds of the Revolving Priority Collateral, it shall hold such proceeds in
trust for the Revolving Claimholders and transfer such proceeds to the Revolving
Claimholders in accordance with Section 4.2 reasonably promptly after obtaining
actual knowledge or notice from a Revolving Claimholder that it has possession
of such proceeds.

SECTION 4.    Proceeds.

4.1    Application of Proceeds.

(a)    Prior to the Discharge of Revolving Obligations, whether or not any
Insolvency Proceeding has been commenced by or against any Grantor, except as
otherwise provided in Section 3.5, any Revolving Priority Collateral or proceeds
thereof received in connection with any Exercise of Secured Creditor Remedies
shall (at such time as such Collateral or proceeds has been monetized) be
applied: (i) first, to the payment in full in cash or cash collateralization of
the Revolving Obligations in accordance with the Revolving Loan Documents and
(ii) second, to the payment in full in cash of the Notes Obligations in
accordance with the Notes Documents.

 

-24-



--------------------------------------------------------------------------------

(b)    Prior to the Discharge of Notes Obligations, whether or not any
Insolvency Proceeding has been commenced by or against any Grantor, except as
otherwise provided in Section 3.5, any Notes Priority Collateral or proceeds
thereof received in connection with any Exercise of Secured Creditor Remedies
shall (at such time as such Collateral or proceeds has been monetized) be
applied: (i) first, to the payment in full in cash or cash collateralization of
the Notes Obligations in accordance with the Notes Documents and (ii) second, to
the payment in full in cash or cash collateralization of the Revolving
Obligations in accordance with the Revolving Loan Documents.

(c)    If any Exercise of Secured Creditor Remedies with respect to the
Collateral produces non-cash proceeds, then such non-cash proceeds shall be held
by the agent that conducted the Exercise of Secured Creditor Remedies as
additional Collateral and, at such time as such non-cash proceeds are monetized,
shall be applied as set forth above.

4.2    Turnover. Unless and until the earlier of the Discharge of Revolving
Obligations or the Discharge of the Notes Obligations has occurred, whether or
not any Insolvency Proceeding has been commenced by or against any Grantor,
except as otherwise provided in Section 3.5, (a) any Revolving Priority
Collateral, proceeds thereof (including assets or proceeds subject to Liens
referred to in the final sentence of Section 2.3) or any insurance proceeds
described in Section 5.2(a) received by the Notes Collateral Agent or any Notes
Claimholder in connection with any Exercise of Secured Creditor Remedies shall
be segregated and held in trust and forthwith paid over to the Revolving
Collateral Agent for the benefit of the Revolving Claimholders (subject to the
rights of the Grantors under the Revolving Loan Documents) in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct and (b) any Notes Priority Collateral,
proceeds thereof (including assets or proceeds subject to Liens referred to in
the final sentence of Section 2.3) or any insurance proceeds described in
Section 5.2(b) received by the Revolving Collateral Agent or any Revolving
Claimholder in connection with an Exercise of Secured Creditor Remedies shall be
segregated and held in trust and forthwith paid over to the Notes Collateral
Agent for the benefit of the Notes Claimholders (subject to the rights of the
Grantors under the Notes Documents) in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct. Notwithstanding the foregoing, the Trustee and Notes Collateral Agent
will only be required to pay over amounts that it has received which are still
in its possession and which have not been paid over to the Notes Claimholders,
provided, that the Trustee and Notes Collateral Agent shall comply with the
obligations set forth in Section 4.2(a) hereof. Each of the Notes Collateral
Agent and the Revolving Collateral Agent is hereby authorized to make any such
endorsements as agent for the other or any Claimholders. This authorization is
coupled with an interest and is irrevocable until the earlier of the Discharge
of Revolving Obligations or the Notes Obligations.

4.3    No Subordination of the Relative Priority of Claims. Anything to the
contrary contained herein notwithstanding, the subordination of the Liens of
Notes Claimholders to the Liens of Revolving Claimholders and of the Liens of
Revolving Claimholders to the Liens of Notes Claimholders as set forth herein is
with respect to the priority of the respective Liens held by or on behalf of
them only and shall not constitute a subordination of the Notes Obligations to
the Revolving Obligations or the Revolving Obligations to the Notes Obligations.

4.4    Application of Payments. Subject to the other terms of this Agreement,
all payments received (not in violation of this Agreement) by (a) the Revolving
Collateral Agent or the Revolving Claimholders may be applied, reversed and
reapplied, in whole or in part, to the Revolving Obligations to the extent
provided for in the Revolving Loan Documents and (b) the Notes Collateral Agent
or the Note Claimholders may be applied, reversed and reapplied, in whole or in
part, to the Note Obligations to the extent provided for in the Note Documents.

 

-25-



--------------------------------------------------------------------------------

4.5    Revolving Nature of Revolving Obligations. The Notes Collateral Agent, on
behalf of the Notes Claimholders, acknowledges and agrees that the Revolving
Loan Agreement includes a revolving commitment and that the amount of the
Revolving Obligations that may be outstanding at any time or from time to time
may be increased or reduced and subsequently reborrowed.

SECTION 5.    Releases; Dispositions; Other Agreements.

5.1    Releases.

(a)    Prior to the Discharge of Revolving Obligations and subject to
Section 3.4, the Revolving Collateral Agent shall have the exclusive right to
make determinations regarding the release or Disposition of any Revolving
Priority Collateral pursuant to the terms of the Revolving Loan Documents or in
accordance with the provisions of this Agreement, without any consultation with
or consent of, the Notes Collateral Agent or any Notes Claimholder.

(b)    If, in connection with the Exercise of Secured Creditor Remedies by the
Revolving Collateral Agent as provided for in Section 3 irrespective of whether
a Notes Default has occurred and is continuing, the Revolving Collateral Agent
releases any of its Liens on any part of the Revolving Priority Collateral, then
the Liens of the Notes Collateral Agent on such Revolving Priority Collateral
shall be automatically, unconditionally, and simultaneously released; provided,
however, that any proceeds remaining after the Discharge of Revolving
Obligations shall be subject to the Liens of the Notes Claimholders. The Notes
Collateral Agent, for itself or on behalf of any such Notes Claimholders,
promptly shall execute and deliver to the Revolving Collateral Agent such
termination or amendment statements, releases, and other documents as the
Revolving Collateral Agent may request to effectively confirm such release, at
the cost and expense of the Parent, and without the consent or direction of any
other Notes Claimholders.

(c)    Prior to the Discharge of Notes Obligations and subject to Section 3.4,
the Notes Collateral Agent shall have the exclusive right to make determinations
regarding the release or Disposition of any Notes Priority Collateral pursuant
to the terms of the Notes Documents or in accordance with the provisions of this
Agreement, without any consultation with or consent of the Revolving Collateral
Agent or any Revolving Claimholder.

(d)    If, in connection with the Exercise of Secured Creditor Remedies by the
Notes Collateral Agent as provided for in Section 3, irrespective of whether a
Revolving Default has occurred and is continuing, the Notes Collateral Agent
releases any of its Liens on any part of the Notes Priority Collateral, then the
Liens of the Revolving Collateral Agent on such Notes Priority Collateral shall
be automatically, unconditionally, and simultaneously released; provided,
however, that any proceeds remaining after the Discharge of Notes Obligations
shall be subject to the Liens of the Revolving Claimholders. The Revolving
Collateral Agent, for itself or on behalf of any such Revolving Claimholders,
promptly shall execute and deliver to the Notes Collateral Agent such
termination or amendment statements, releases, and other documents as the Notes
Collateral Agent may request to effectively confirm such release, at the cost
and expense of the Parent, and without the consent or direction of any other
Revolving Claimholders.

 

-26-



--------------------------------------------------------------------------------

(e)    If, in connection with any Disposition of any Revolving Priority
Collateral permitted under the terms of the Revolving Loan Documents and the
Notes Documents, the Revolving Collateral Agent, for itself or on behalf of any
Revolving Claimholders, releases any of its Liens on the portion of the
Revolving Priority Collateral that is the subject of such Disposition, other
than (i) in connection with the Discharge of Revolving Obligations, or
(ii) after the occurrence and during the continuance of any Notes Default, then
the Liens of the Notes Collateral Agent on such Collateral shall be
automatically, unconditionally, and simultaneously released. The Notes
Collateral Agent, for itself or on behalf of any such Notes Claimholders,
promptly shall execute and deliver to the Revolving Collateral Agent such
termination or amendment statements, releases, and other documents as the
Revolving Collateral Agent may request to effectively confirm such release, at
the cost and expense of the Parent, and without the consent or direction of any
other Notes Claimholders. The Notes Collateral Agent hereby appoints the
Revolving Collateral Agent and any officer or duly authorized person of the
Revolving Collateral Agent, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power of attorney in the place and
stead of the Notes Collateral Agent and in the name of the Notes Collateral
Agent or in the Revolving Collateral Agent’s own name, from time to time, in the
Revolving Collateral Agent’s sole discretion, for the purposes of carrying out
the terms of Sections 5.1(b) and (e), to take any and all appropriate action and
to execute and deliver any and all documents and instruments as may be necessary
or desirable to accomplish the purposes of Sections 5.1(b) and (e), including
any financing statements, endorsements, assignments, releases or other documents
or instruments of transfer (which appointment, being coupled with an interest,
is irrevocable).

(f)    If, in connection with any Disposition of any Notes Priority Collateral
permitted under the terms of the Notes Documents and the Revolving Loan
Documents, the Notes Collateral Agent, for itself or on behalf of any Notes
Claimholders, releases any of its Liens on the portion of the Notes Priority
Collateral that is the subject of such Disposition, other than (i) in connection
with the Discharge of Notes Obligations, or (ii) after the occurrence and during
the continuance of any Revolving Default, then the Liens of the Revolving
Collateral Agent on such Collateral shall be automatically, unconditionally, and
simultaneously released. The Revolving Collateral Agent, for itself or on behalf
of any such Revolving Claimholders, promptly shall execute and deliver to the
Notes Collateral Agent such termination or amendment statements, releases, and
other documents as the Notes Collateral Agent may request to effectively confirm
such release, at the cost and expense of the Parent, and without the consent or
direction of any other Revolving Claimholders. The Revolving Collateral Agent
hereby appoints the Notes Collateral Agent and any officer or duly authorized
person of the Notes Collateral Agent, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power of attorney in the
place and stead of the Revolving Collateral Agent and in the name of the
Revolving Collateral Agent or in the Notes Collateral Agent’s own name, from
time to time, in the Notes Collateral Agent’s sole discretion, for the purposes
of carrying out the terms of Sections 5.1(d) and (f), to take any and all
appropriate action and to execute and deliver any and all documents and
instruments as may be necessary or desirable to accomplish the purposes of
Sections 5.1(d) and (f), including any financing statements, endorsements,
assignments, releases or other documents or instruments of transfer (which
appointment, being coupled with an interest, is irrevocable).

(g)    In the event of any private or public Disposition of (i) all or any
material portion of the Revolving Priority Collateral by one or more Grantors
with the consent of the Revolving Collateral Agent after the occurrence and
during the continuance of a Revolving Default (and prior to the Discharge of
Revolving Obligations) or (ii) all or any material portion of the Notes Priority
Collateral by one or more Grantors with the consent of the Notes Collateral
Agent after the occurrence and during the continuance of a Notes Default (and
prior to the Discharge of Notes Obligations), which Disposition is conducted by
such Grantors with the consent of the Revolving Collateral Agent in the case of
the former, or the

 

-27-



--------------------------------------------------------------------------------

Notes Collateral Agent in the case of the latter, in connection with good faith
efforts by the Revolving Collateral Agent or the Notes Collateral Agent, as the
case may be, to collect the Revolving Obligations through the Disposition of
Revolving Priority Collateral or the Notes Obligations through the Disposition
of Notes Priority Collateral (in either case, any such Disposition, a “Default
Disposition”), then the Liens of the Notes Collateral Agent, if any, on such
Revolving Priority Collateral and the Liens of the Revolving Collateral Agent,
if any, on such Notes Priority Collateral shall be automatically,
unconditionally, and simultaneously released; provided that with respect to
Collateral that is subject to Article 9 of the UCC, the Grantors consummating
such Default Disposition have (i) provided the applicable party with the prior
written notice that would have been required if the Default Disposition were a
Disposition of collateral by a secured creditor under Article 9 of the UCC, and
(ii) conducted such Default Disposition in a commercially reasonable manner as
if such Default Disposition were a Disposition of collateral by a secured
creditor in accordance with Article 9 of the UCC; provided, further, that any
proceeds of such Default Disposition are applied pursuant to Section 4.1.

5.2    Insurance.

(a)    Unless and until the Discharge of Revolving Obligations has occurred:
(i) the Revolving Collateral Agent and the Revolving Claimholders shall have the
sole and exclusive right, subject to the rights of Grantors under the Revolving
Loan Documents, to adjust and settle any claim under any insurance policy
covering the Revolving Priority Collateral in the event of any loss thereunder
and to approve any award granted in any condemnation or similar proceeding (or
any deed in lieu of condemnation) affecting the Revolving Priority Collateral;
and (ii) all proceeds of any such insurance policy and any such award (or any
payments with respect to a deed in lieu of condemnation) if in respect of
Revolving Priority Collateral, shall be paid, subject to the rights of Grantors
under the Revolving Loan Documents, first, to the Revolving Claimholders, until
the Discharge of Revolving Obligations, second, to the Notes Claimholders, until
the Discharge of Notes Obligations, and third, to the owner of the subject
property, such other person as may be entitled thereto, or as a court of
competent jurisdiction may otherwise direct.

(b)    Unless and until the Discharge of Notes Obligations has occurred: (i) the
Notes Collateral Agent and the Notes Claimholders shall have the sole and
exclusive right, subject to the rights of Grantors under the Notes Documents, to
adjust and settle any claim under any insurance policy covering the Notes
Priority Collateral in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) affecting the Notes Priority Collateral; and (ii) all proceeds of
any such insurance policy and any such award (or any payments with respect to a
deed in lieu of condemnation) if in respect of Notes Priority Collateral, shall
be paid, subject to the rights of Grantors under the Notes Documents, first, to
Notes Claimholders, until the Discharge of Notes Obligations, second, to the
Revolving Claimholders, until the Discharge of Revolving Obligations, and third,
to the owner of the subject property, such other person as may be entitled
thereto, or as a court of competent jurisdiction may otherwise direct.

Notwithstanding anything contained in this Agreement to the contrary, in the
event that any proceeds are derived from any insurance policy that covers both
Revolving Priority Collateral and Notes Priority Collateral where the allocation
of proceeds is not stipulated between Revolving Priority Collateral and Notes
Priority Collateral, then, subject to the rights of the Grantors under the Notes
Documents and the Revolving Loan Documents, the Revolving Collateral Agent and
the Notes Collateral Agent shall use commercially reasonable efforts in good
faith to allocate the proceeds of such insurance to the Revolving Priority
Collateral and the Notes Priority Collateral. If the Revolving Collateral Agent
and the Notes Collateral Agent are unable to agree on such allocation within
five (5) Business Days (or such other period of

 

-28-



--------------------------------------------------------------------------------

time as the Revolving Collateral Agent and the Notes Collateral Agent agree) of
the receipt of the insurance proceeds, the portion of such proceeds that shall
be allocated as proceeds of Revolving Priority Collateral in accordance with the
last sentence of Section 3.5(c).

5.3    Amendments; Refinancings.

(a)    The Revolving Loan Documents may be amended, supplemented, or otherwise
modified in accordance with their terms and the Revolving Obligations may be
Refinanced, in each case without notice to, or the consent of, the Notes
Collateral Agent or the Notes Claimholders, all without affecting the lien
subordination or other provisions of this Agreement; provided, however, that, in
the case of a Refinancing secured by the Collateral, the holders of such
Refinancing debt bind themselves (in a writing addressed to the Notes Collateral
Agent for the benefit of itself and the Notes Claimholders) to the terms of this
Agreement; provided, further, that any such amendment, supplement, modification,
or Refinancing shall not result in a Notes Default or a Revolving Default;
provided, further, that, if such Refinancing debt is secured by a Lien on any
Collateral the holders of such Refinancing debt shall be deemed bound by the
terms hereof regardless of whether or not such writing is provided. For the
avoidance of doubt, the sale or other transfer of Indebtedness is not restricted
by this Agreement but the provisions of this Agreement shall be binding on all
holders of Revolving Obligations and Notes Obligations.

(b)    The Notes Documents may be amended, supplemented, or otherwise modified
in accordance with their terms and the Notes Obligations may be Refinanced, in
each case without notice to, or the consent of, the Revolving Collateral Agent
or the Revolving Claimholders, all without affecting the lien subordination or
other provisions of this Agreement; provided, however, that, in the case of a
Refinancing secured by the Collateral, the holders of such Refinancing debt (or
their agent or trustee on their behalf) bind themselves (in a writing addressed
to the Revolving Collateral Agent for the benefit of itself and the Revolving
Claimholders) to the terms of this Agreement; provided further, however, that
any such amendment, supplement, modification, or Refinancing shall not result in
a Revolving Default or Notes Default; provided, further, however, that, if such
Refinancing debt is secured by a Lien on any Collateral the holders of such
Refinancing debt shall be deemed bound by the terms hereof regardless of whether
or not such writing is provided. For the avoidance of doubt, the sale or other
transfer of Indebtedness is not restricted by this Agreement but the provisions
of this Agreement shall be binding on all holders of Revolving Obligations and
Notes Obligations.

(c)    So long as each of the Discharge of Revolving Obligations and the
Discharge of Notes Obligations has not occurred, the Revolving Borrowers and the
Issuer agree that each Notes Collateral Document and Revolving Collateral
Document constituting a security agreement, pledge agreement or mortgage
securing the Notes Obligations shall include the following language (or similar
language acceptable to the Revolving Collateral Agent or Notes Collateral Agent,
as applicable): “Notwithstanding anything herein to the contrary, the liens and
security interests granted to the [Notes Collateral Agent/Revolving Collateral
Agent], pursuant to this Agreement and the exercise of any right or remedy by
the [Notes Collateral Agent/Revolving Collateral Agent] hereunder, are subject
to the provisions of the Intercreditor Agreement dated as of May 19, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), between Wells Fargo Bank, National Association, as
the Revolving Collateral Agent, and U.S. Bank National Association, as the Notes
Collateral Agent. In the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this Agreement, as between the
Revolving Claimholders and the Notes Claimholders, the terms of the
Intercreditor Agreement shall govern and control.”

 

-29-



--------------------------------------------------------------------------------

(d)    So long as no Notes Default has occurred and is continuing, in the event
the Revolving Collateral Agent enters into any amendment, waiver or consent in
respect of any of the Revolving Collateral Documents for the purpose of adding
to, or deleting from, or waiving or consenting to any departures from any
provision of any Revolving Collateral Document, in each case solely with respect
to (x) any notice, delivery, maintenance, use or replacement obligation in
respect of, (y) any obligation to provide control over and/or (z) the location
of or general administration of, any Revolving Priority Collateral, then such
amendment, waiver or consent shall apply automatically (subject to any existing
cushion or setback in such comparable Note Collateral Document provision and
subject to the terms of Section 2.3 hereof) to any comparable provision (if any)
of any of the Notes Collateral Documents without the consent of or action by any
Notes Claimholder (with all such amendments, waivers and modifications subject
to the terms hereof); provided that (i) no such amendment, waiver or consent
shall have the effect of (A) removing assets subject to the Lien of any Notes
Collateral Document, except to the extent that a release of such Lien is
permitted by Section 5.1, and provided that, there is a corresponding release of
the Lien securing the Revolving Obligations, (B) imposing duties on the Notes
Collateral Agent without its consent or the Notes Claimholders without their
consent (C) permitting other Liens on the Collateral not permitted under the
terms of the Notes Collateral Documents, (ii) any such amendment, waiver or
consent that materially and adversely affects the rights of the Notes
Claimholders and does not affect the Revolving Claimholders in a like or similar
manner shall not apply to the Notes Collateral Documents without the consent of
the Notes Collateral Agent acting at the direction of Notes Claimholders
pursuant to the Notes Documents, (iii) notice of such amendment, waiver or
consent shall be given to the Notes Collateral Agent no later than 10 days after
its effectiveness, provided that the failure to give such notice shall not
affect the effectiveness and validity thereof and (iv) such amendment, waiver or
modification to the applicable Notes Collateral Documents shall be approved by
the Parent in writing.

5.4    Bailee for Perfection.

(a)    The Revolving Collateral Agent and the Notes Collateral Agent each agree
to hold or control that part of the Collateral that is in its possession or
control (or in the possession or control of its agents or bailees) to the extent
that possession or control thereof is taken to perfect a Lien thereon under the
UCC or other applicable law (such Collateral, the “Pledged Collateral”), as
gratuitous bailee and as a non-fiduciary agent for the benefit of and on behalf
of the Notes Collateral Agent or the Revolving Collateral Agent, as applicable
(such bailment and agency being intended, among other things, to satisfy the
requirements of Sections 8-106, 8-301(a)(2), 9-313(c), 9-104, 9-105, 9-106, and
9-107 of the UCC), solely for the purpose of perfecting the security interest
granted under the Notes Documents or the Revolving Loan Documents, as
applicable, subject to the terms and conditions of this Section 5.4. The Notes
Collateral Agent and the Notes Claimholders hereby appoint the Revolving
Collateral Agent as their gratuitous bailee for the purposes of perfecting their
security interest in all Pledged Collateral in which the Revolving Collateral
Agent has a perfected security interest under the UCC. The Revolving Collateral
Agent and the Revolving Claimholders hereby appoint the Notes Collateral Agent
as their gratuitous bailee for the purposes of perfecting their security
interest in all Pledged Collateral in which the Notes Collateral Agent has a
perfected security interest under the UCC. Each of the Revolving Collateral
Agent and the Notes Collateral Agent hereby accepts such appointments pursuant
to this Section 5.4(a) and acknowledges and agrees that it shall act for the
benefit of and on behalf of the other Claimholders with respect to any Pledged
Collateral and that any Proceeds received by the Revolving Collateral Agent or
the Notes Collateral Agent, as the case may be, under any Pledged Collateral
shall be applied in accordance with Section 4. Unless and until the Discharge of
the Revolving Obligations occurs, the Notes Collateral Agent agrees to promptly
notify the Revolving Collateral Agent of any Pledged Collateral constituting
Revolving Priority Collateral held by it or known by it to be held by any other
Notes Claimholders, and, immediately upon the request of the Revolving
Collateral Agent at any time prior to the Discharge

 

-30-



--------------------------------------------------------------------------------

of the Revolving Obligations, the Notes Collateral Agent agrees to deliver to
the Revolving Collateral Agent any such Pledged Collateral constituting
Revolving Priority Collateral held by it or by any Notes Claimholders, together
with any necessary endorsements (or otherwise allow the Revolving Collateral
Agent to obtain control of such Pledged Collateral). Unless and until the
Discharge of the Notes Obligations occurs, the Revolving Collateral Agent agrees
to promptly notify the Notes Collateral Agent of any Pledged Collateral
constituting Notes Priority Collateral held by it or known by it to be held by
any other Revolving Claimholders, and, immediately upon the request of the Notes
Collateral Agent at any time prior to the Discharge of the Notes Obligations,
the Revolving Collateral Agent agrees to deliver to the Notes Collateral Agent
any such Pledged Collateral constituting Notes Priority Collateral held by it or
by any Revolving Claimholders, together with any necessary endorsements (or
otherwise allow the Notes Collateral Agent to obtain control of such Pledged
Collateral). Until the Discharge of Revolving Obligations, the Revolving
Collateral Agent will Control (as defined in Sections 8-106, 9-104 and 9-106 of
the UCC, as applicable) any Collateral constituting deposit accounts, securities
accounts or commodity accounts and controlled by the Revolving Collateral Agent
as gratuitous bailee and as a non-fiduciary agent for the benefit of and on
behalf of the Notes Collateral Agent as secured party solely for the purpose of
perfecting the security interest granted under the Notes Documents and subject
to the terms and conditions of this Section 5.4; provided, that upon the
Discharge of Revolving Obligations, the Revolving Collateral Agent shall
cooperate to have any control agreements with respect to such Collateral
assigned to the Notes Collateral Agent and continue to hold such Collateral
pursuant to this clause until the earlier of the date (i) on which the Notes
Collateral Agent has obtained control thereof for the purpose of perfecting its
security interest, and (ii) which is sixty (60) days (or such longer period
agreed to by the Revolving Collateral Agent in its sole discretion) after the
Discharge of Revolving Obligations.

(b)    The Revolving Collateral Agent shall have no obligation whatsoever to the
Notes Collateral Agent or any Notes Claimholder to ensure that the Pledged
Collateral is genuine or owned by any of Grantors or to preserve rights or
benefits of any person except as expressly set forth in this Section 5.4. The
Notes Collateral Agent shall have no obligation whatsoever to the Revolving
Collateral Agent or any Revolving Claimholder to ensure that the Pledged
Collateral is genuine or owned by any of Grantors or to preserve rights or
benefits of any person except as expressly set forth in this Section 5.4. The
duties or responsibilities of the Revolving Collateral Agent under this
Section 5.4 shall be limited solely to holding or controlling the Pledged
Collateral as bailee and agent in accordance with this Section 5.4 and
delivering the Pledged Collateral upon a Discharge of Revolving Obligations as
provided in paragraph (d) of this Section 5.4. The duties or responsibilities of
the Notes Collateral Agent under this Section 5.4 shall be limited solely to
holding or controlling the Pledged Collateral as bailee and agent in accordance
with this Section 5.4 and delivering the Pledged Collateral upon a Discharge of
Notes Obligations as provided in paragraph (e) of this Section 5.4.

(c)    The Revolving Collateral Agent acting pursuant to this Section 5.4 shall
not have by reason of the Revolving Collateral Documents, the Notes Collateral
Documents, or this Agreement a fiduciary relationship in respect of the Notes
Collateral Agent or any Notes Claimholder. The Notes Collateral Agent acting
pursuant to this Section 5.4 shall not have by reason of the Revolving
Collateral Documents, the Notes Collateral Documents, or this Agreement a
fiduciary relationship in respect of the Revolving Collateral Agent or any
Revolving Claimholder.

(d)    Upon the Discharge of Revolving Obligations, the Revolving Collateral
Agent shall deliver the remaining Pledged Collateral (if any) together with any
necessary endorsements to the Notes Collateral Agent to the extent Notes
Obligations remain outstanding as confirmed in writing by the Notes Collateral
Agent. At such time, the Revolving Collateral Agent further agrees to take all
other action reasonably requested by the Notes Collateral Agent at the expense
of the Parent to enable the Notes

 

-31-



--------------------------------------------------------------------------------

Collateral Agent to obtain a first priority security interest in the Collateral
to the extent required by the Notes Collateral Documents. To the extent no Notes
Obligations that are secured by such Pledged Collateral remain outstanding as
confirmed in writing by the Notes Collateral Agent (so as to allow such person
to obtain possession or control of such Pledged Collateral), the Revolving
Collateral Agent shall deliver the remaining Pledged Collateral (if any)
together with any necessary endorsements to the Parent.

(e)    Upon the Discharge of Notes Obligations, the Notes Collateral Agent shall
deliver the remaining Pledged Collateral (if any) together with any necessary
endorsements to the Revolving Collateral Agent to the extent Revolving
Obligations remain outstanding as confirmed in writing by the Revolving
Collateral Agent. At such time, the Notes Collateral Agent further agrees to
take all other action reasonably requested by the Revolving Collateral Agent at
the expense of the Parent to enable the Revolving Collateral Agent to obtain a
first priority security interest in the Collateral to the extent required by the
Revolving Collateral Documents. To the extent no Revolving Obligations that are
secured by such Pledged Collateral remain outstanding as confirmed in writing by
the Revolving Collateral Agent (so as to allow such person to obtain possession
or control of such Pledged Collateral), the Notes Collateral Agent shall deliver
the remaining Pledged Collateral (if any) together with any necessary
endorsements to the Parent.

5.5    When Discharge of Obligations Deemed to Not Have Occurred.

(a)    If the Revolving Borrowers enter into any Refinancing of the Revolving
Obligations that is intended to be secured by the Revolving Priority Collateral
on a first-priority basis, then a Discharge of Revolving Obligations shall be
deemed not to have occurred for all purposes of this Agreement, and the
obligations under such Refinancing of such Revolving Obligations shall be
treated as Revolving Obligations for all purposes of this Agreement, including
for purposes of the Lien priorities and rights in respect of Collateral set
forth herein, and Revolving Collateral Agent or lender under the Revolving Loan
Documents effecting such Refinancing shall be the Revolving Collateral Agent for
all purposes of this Agreement. The Revolving Collateral Agent or lender under
such Revolving Loan Documents shall agree (in a writing addressed to the Notes
Collateral Agent) to be bound by the terms of this Agreement.

(b)    If the Issuer enters into any Refinancing of the Notes Obligations that
is intended to be secured by the Notes Priority Collateral on a first-priority
basis, then a Discharge of Notes Obligations shall be deemed not to have
occurred for all purposes of this Agreement, and the obligations under such
Refinancing of such Notes Obligations shall be treated as Notes Obligations for
all purposes of this Agreement, including for purposes of the Lien priorities
and rights in respect of Collateral set forth herein, and the lender or group of
lenders or any of their designees under the Notes Documents effecting such
Refinancing shall succeed to the rights of the Notes Collateral Agent under this
Agreement. The lender or group of lenders or any of their designees under such
Notes Documents shall agree (in a writing addressed to the Notes Collateral
Agent) to be bound by the terms of this Agreement.

5.6    Injunctive Relief. Should any Claimholder in any way take, attempt to, or
threaten to take any action contrary to terms of this Agreement with respect to
the Collateral, or fail to take any action required by this Agreement, the Notes
Collateral Agent, the Revolving Collateral Agent or any other Claimholder, as
the case may be, may obtain relief against such Claimholder by injunction,
specific performance, or other appropriate equitable relief, it being understood
and agreed by each of the Notes Collateral Agent, the Revolving Collateral Agent
and each Claimholder that (a) non-breaching Claimholders’ damages from such
actions may at that time be difficult to ascertain and may be irreparable, and
(b) each Claimholder waives any defense that such Grantor and/or other
Claimholders can demonstrate damage

 

-32-



--------------------------------------------------------------------------------

and/or be made whole by the awarding of damages. The Revolving Collateral Agent,
the Notes Collateral Agent and each Claimholder hereby irrevocably waive any
defense based on the adequacy of a remedy at law and any other defense which
might be asserted to bar the remedy of specific performance in any action which
may be brought by the Revolving Collateral Agent or Revolving Claimholders or
the Notes Collateral Agent or Notes Claimholders, as the case may be.

SECTION 6.    Insolvency Proceedings.

6.1    Enforceability and Continuing Priority. This Agreement shall be
applicable both before and after the commencement of any Insolvency Proceeding
and all converted or succeeding cases in respect thereof. The relative rights of
Claimholders in or to any distributions from or in respect of any Collateral or
Proceeds of Collateral shall continue after the commencement of any Insolvency
Proceeding. Accordingly, the provisions of this Agreement (including, without
limitation, Section 2.1 hereof) are intended to be and shall be enforceable as a
subordination agreement within the meaning of Section 510(a) of the Bankruptcy
Code.

6.2    Financing.

(a)    Until the Discharge of Revolving Obligations, if any Grantor shall be
subject to any Insolvency Proceeding and the Revolving Collateral Agent consents
to the use of cash collateral (as such term is defined in Section 363(a) of the
Bankruptcy Code; herein, “Cash Collateral”) constituting Revolving Priority
Collateral, and/or to permit any Grantor to obtain financing provided by any one
or more Revolving Claimholders under Section 364 of the Bankruptcy Code or any
similar Bankruptcy Law secured by a Lien on such Revolving Priority Collateral
that is (i) senior or pari passu with the Liens on the Revolving Priority
Collateral securing the Notes Obligations and (ii) junior to the Liens
(including in respect of any Exercise of Secured Creditor Remedies regarding
such Liens) on the Notes Priority Collateral securing the Notes Obligations
(such financing, a “DIP Financing”), and if the Grantors desire to obtain
authorization from the Bankruptcy Court to use such Cash Collateral and/or to
obtain such DIP Financing, then the Notes Collateral Agent agrees that it will
be deemed to have consented, will raise no objection to, nor support any other
Person objecting to, the use of such Cash Collateral and/or to such DIP
Financing (including, except as set forth in clause (c) below, any objection
based on an assertion that the Notes Claimholders are entitled to adequate
protection of their interest in the Collateral as a condition thereto), and the
Notes Collateral Agent will subordinate its Liens in the Revolving Priority
Collateral to the Liens granted in connection with the use of Cash Collateral
and/or securing such DIP Financing (and all obligations relating thereto,
including any “carve-out” in favor of fees and expenses of professionals
retained by any debtor or statutory committee as agreed to by the Revolving
Collateral Agent and the Revolving Lenders with respect to Revolving Priority
Collateral), to the extent any Liens securing the Revolving Obligations are
discharged, subordinated to, or made pari passu with any new Liens securing such
DIP Financing and to any replacement Liens granted as adequate protection of the
interests of the Revolving Claimholders in the Collateral (“Revolving Lender
Adequate Protection Lien”), in each case to the extent consistent with the other
provisions of this Agreement; provided that (a) the Notes Collateral Agent
retains its Lien on the Collateral to secure the Notes Obligations and, as to
the Notes Priority Collateral only, such Lien has the same priority as existed
prior to the commencement of the Insolvency Proceeding and any Lien on the Notes
Priority Collateral granted in connection with such use of Cash Collateral
and/or securing such DIP Financing and any Revolving Lender Adequate Protection
Lien on the Notes Priority Collateral (and all obligations relating thereto,
including any “carve-out” in favor of fees and expenses of professionals
retained by any debtor or statutory committee as agreed to by the Revolving
Collateral Agent and the Revolving Lenders with respect to Revolving Priority
Collateral) is junior and subordinate to the Lien of the Notes Collateral Agent
on the Notes Priority Collateral, (b) all Liens on

 

-33-



--------------------------------------------------------------------------------

Revolving Priority Collateral granted in connection with such use of Cash
Collateral and/or securing any such DIP Financing shall be senior to or on a
parity with the Liens of the Revolving Collateral Agent and the Revolving
Claimholders securing the Revolving Obligations on Revolving Priority
Collateral, (c) to the extent that the Revolving Collateral Agent is granted a
Revolving Lender Adequate Protection Lien on Collateral arising after the
commencement of the Insolvency Proceeding or additional claims, the Notes
Collateral Agent or the Notes Claimholders are permitted to request such a Lien
on such additional Collateral with the relative priority set forth in
Section 2.1 (and neither the Revolving Collateral Agent nor any Revolving
Claimholder shall oppose any motion by any Notes Claimholder with respect to the
granting of such a Lien), and (d) the terms of such DIP Financing or Cash
Collateral order do not either require such Notes Claimholders to extend
additional credit pursuant to such DIP Financing or authorize the use of Cash
Collateral consisting of Notes Priority Collateral. If the Revolving
Claimholders offer to provide DIP Financing that meets the requirements set
forth in clauses (a) through (d) above in this paragraph, and if the Grantors
desire to obtain authorization from the Bankruptcy Court to obtain such DIP
Financing, then the Notes Collateral Agent agrees, on behalf of itself and the
other Notes Claimholders, that no Notes Claimholder shall, directly or
indirectly, provide, offer to provide, or support (i) any financing competing
with the DIP Financing or (ii) any Term/Notes DIP Financing (as defined below).
The foregoing provisions of this Section 6.2(a) shall not prevent the Notes
Collateral Agent from objecting to any provision in any Cash Collateral or DIP
Financing order or documentation relating to any provision or content of a plan
of reorganization. The Revolving Collateral Agent, on behalf of itself and the
Revolving Claimholders, agrees that no such Person shall provide to such Grantor
consent to use Cash Collateral and/or enter into any DIP Financing to the extent
that the Revolving Collateral Agent or any Revolving Claimholder would, in
connection with such financing, be granted a Lien on the Notes Priority
Collateral senior to or pari passu with any Liens of the Notes Collateral Agent.

(b)    Until the Discharge of Notes Obligations, subject to Section 6.2(a), if
any Grantor shall be subject to any Insolvency Proceeding and the Notes
Collateral Agent consents to the use of Cash Collateral constituting Notes
Priority Collateral and/or to permit any Grantor to obtain financing provided by
any one or more Notes Claimholders under Section 364 of the Bankruptcy Code or
any similar Bankruptcy Law secured by a Lien on Notes Priority Collateral that
is (i) senior or pari passu with the Liens on the Notes Priority Collateral
securing the Notes Obligations and (ii) junior to the Liens (including in
respect of any Exercise of Secured Creditor Remedies regarding such Liens) on
the Revolving Priority Collateral securing the Revolving Obligations (such
financing, a “Term/Notes DIP Financing”), and if the Grantors desire to obtain
authorization from the Bankruptcy Court to use such Cash Collateral and/or to
obtain such Term/Notes DIP Financing, then the Revolving Collateral Agent agrees
that it will be deemed to have consented, will raise no objection to, nor
support any other Person objecting to, the use of such Cash Collateral and/or to
such Term/Notes DIP Financing (including, except as set forth in clause
(c) below, any objection based on an assertion that the Revolving Claimholders
are entitled to adequate protection of their interest in the Collateral as a
condition thereto) and, the Revolving Collateral Agent will subordinate its
Liens in the Notes Priority Collateral to the Liens granted in connection with
such use of Cash Collateral and/or securing such Term/Notes DIP Financing (and
all obligations relating thereto, including any “carve-out” in favor of fees and
expenses of professionals retained by any debtor or statutory committee as
agreed to by the Notes Collateral Agent and the Note Holders with respect to
Notes Priority Collateral) to the extent any Liens securing the Notes
Obligations are discharged, subordinated to, or made pari passu with any new
Liens securing such Term/Notes DIP Financing and to any replacement Liens
granted as adequate protection of the interests of the Revolving Claimholders in
the Collateral (“Notes Adequate Protection Lien”), in each case to the extent
consistent with the other provisions of this Agreement; provided that (a) the
Revolving Collateral Agent retains its Lien on the Collateral to secure the
Revolving Obligations and, as to the Revolving Priority Collateral only, such
Lien has the same priority as existed prior to the commencement of the
Insolvency Proceeding and any Lien on the Revolving

 

-34-



--------------------------------------------------------------------------------

Priority Collateral granted in connection with such use of Cash Collateral or
securing such DIP Financing and any Term Adequate Protection Lien on the
Revolving Priority Collateral (and all obligations relating thereto, including
any “carve-out” in favor of fees and expenses of professionals retained by any
debtor or statutory committee as agreed to by the Notes Collateral Agent and the
holders of the Notes with respect to Notes Priority Collateral) is junior and
subordinate to the Lien of the Revolving Collateral Agent on the Revolving
Priority Collateral, (b) all Liens on Notes Priority Collateral granted in
connection with such use of Cash Collateral and/or securing any such Term/Notes
DIP Financing shall be senior to or on a parity with the Liens of the Notes
Collateral Agent and the Notes Claimholders securing the Notes Obligations on
Notes Priority Collateral, (c) to the extent that the Notes Collateral Agent is
granted a Notes Adequate Protection Lien on Collateral arising after the
commencement of the Insolvency Proceeding or additional claims, the Revolving
Collateral Agent or the Revolving Claimholders are permitted to request such a
Lien on such additional Collateral with the relative priority set forth in
Section 2.1 (and neither the Notes Collateral Agent nor the Notes Claimholders
shall oppose any motion by any Revolving Claimholder with respect to the
granting of such a Lien), and (d) the terms of such Term/Notes DIP Financing
and/or Cash Collateral order do not either require such Revolving Claimholders
to extend additional credit pursuant to such Term/Notes DIP Financing or
authorize the use of Cash Collateral consisting of Revolving Priority
Collateral. If the Notes Claimholders offer to provide Term/Notes DIP Financing
that meets the requirements set forth in clauses (a) through (d) above in this
paragraph, and if the Grantors desire to obtain authorization from the
Bankruptcy Court to obtain such Term/Notes DIP Financing, the Revolving
Collateral Agent agrees, on behalf of itself and the other Revolving
Claimholders, subject to Section 6.2(a), that no Revolving Claimholder shall,
directly or indirectly, provide, offer to provide, or support any financing
competing with the Term/Notes DIP Financing to be secured by a priming lien on
the Notes Priority Collateral. The foregoing provisions of this Section 6.2(b)
shall not prevent the Revolving Collateral Agent from objecting to any provision
in any Cash Collateral or Term/Notes DIP Financing order or documentation
relating to any provision or content of a plan of reorganization. The Notes
Collateral Agent, on behalf of itself and the Notes Claimholders, agrees that no
such Person shall provide to such Grantor consent to use Cash Collateral or
enter into any DIP Financing to the extent that the Notes Collateral Agent or
any Note Claimholder would, in connection with such financing, be granted a Lien
on the Revolving Priority Collateral senior to or pari passu with any Liens of
the Revolving Collateral Agent.

(c)    All Liens granted to the Revolving Collateral Agent or the Notes
Collateral Agent in any Insolvency Proceeding, whether as adequate protection or
otherwise, are intended by the parties to be and shall be deemed to be subject
to the Lien priorities in Section 2.1 and the other terms and conditions of this
Agreement.

6.3    Sales.

(a)    Subject to Section 3.4, neither the Notes Collateral Agent nor any other
Notes Claimholder shall, in any Insolvency Proceeding or otherwise, oppose any
sale or Disposition of any Revolving Priority Collateral that is supported by
the Revolving Collateral Agent, and the Notes Collateral Agent and each other
Notes Claimholder will be deemed to have irrevocably, absolutely, and
unconditionally consented under Section 363, 365, 1129 or 1141 of the Bankruptcy
Code, or any comparable provisions of any Bankruptcy Law, to any sale or other
Disposition of any Revolving Priority Collateral supported by the Revolving
Collateral Agent and to have released their Liens and interests (which term
shall have the broadest possible meaning for purposes of Section 363(f) of the
Bankruptcy Code) on such assets, and shall be deemed to have consented to any
such Disposition (and any motion for bid or other sale procedures related to the
Disposition) of any Revolving Priority Collateral under Section 363(f) of the
Bankruptcy Code (or any other similar provision of any Bankruptcy Law) that has
been consented to by

 

-35-



--------------------------------------------------------------------------------

the Revolving Collateral Agent; provided that to the extent the Proceeds of such
Collateral are not applied to reduce Revolving Obligations, the Notes Collateral
Agent shall retain a Lien on such proceeds in accordance with the terms of (and
having the relative priority set forth in) this Agreement.

(b)    Subject to Section 3.4, neither the Revolving Collateral Agent nor any
other Revolving Claimholder shall, in any Insolvency Proceeding or otherwise,
oppose any sale or Disposition of any Notes Priority Collateral that is
supported by the Notes Collateral Agent, and the Revolving Collateral Agent and
each other Revolving Claimholder will be deemed to have irrevocably, absolutely,
and unconditionally consented under Section 363, 365, 1129 or 1141 of the
Bankruptcy Code, or any comparable provisions of any Bankruptcy Law, to any sale
or other Disposition of any Notes Priority Collateral supported by the Notes
Collateral Agent and to have released their Liens and interests (which term
shall have the broadest possible meaning for purposes of Section 363(f) of the
Bankruptcy Code) on such assets, and shall be deemed to have consented to any
such Disposition (and any motion for bid or other sale procedures related to the
Disposition) of any Notes Priority Collateral under Section 363(f) of the
Bankruptcy Code (or any other similar provision of any Bankruptcy Law) that has
been consented to by the Notes Collateral Agent; provided that to the extent the
proceeds of such Collateral are not applied to reduce Notes Obligations the
Revolving Collateral Agent shall retain a Lien on such proceeds in accordance
with the terms of (and having the relative priority set forth in) this
Agreement.

(c)    The Notes Claimholders agree that the Revolving Claimholders shall have
the right to credit bid under Section 363(k) of the Bankruptcy Code (or any
other similar provision of any Bankruptcy Law) with respect to any Disposition
of the Revolving Priority Collateral and the Revolving Claimholders agree that
the Notes Claimholders shall have the right to credit bid under Section 363(k)
of the Bankruptcy Code (or any other similar provision of any Bankruptcy Law)
with respect to any Disposition of the Notes Priority Collateral; provided that
the Claimholders shall not be deemed to have agreed to any credit bid by other
Claimholders in connection with the Disposition of Collateral consisting of both
Notes Priority Collateral and Revolving Priority Collateral. Without limiting
the generality of the immediately-preceding sentence, the Notes Collateral
Agent, for itself and on behalf of the other Notes Claimholders, agrees that, so
long as the Discharge of Revolving Obligations has not occurred (or will not
occur immediately upon consummation of such Disposition), no Notes Claimholder
shall, without the prior written consent of the Revolving Collateral Agent,
credit bid under Section 363(k) of the Bankruptcy Code with respect to any
Disposition of Revolving Priority Collateral or any Disposition consisting of
both Notes Priority Collateral and Revolving Priority Collateral. The Revolving
Agent, for itself and on behalf of the other Revolving Claimholders, agrees
that, so long as the Discharge of Notes Obligations has not occurred (or will
not occur immediately upon consummation of such Disposition), no Revolving
Claimholder shall, without the prior written consent of the Notes Collateral
Agent, credit bid under Section 363(k) of the Bankruptcy Code with respect to
any Disposition of the Notes Priority Collateral or any Disposition consisting
of both Notes Priority Collateral and Revolving Priority Collateral.

6.4    Relief from the Automatic Stay. Until the Discharge of the Revolving
Obligations has occurred, each of the Notes Collateral Agent and the Revolving
Collateral Agent agrees not to seek (or support any other person seeking) relief
from the automatic stay or any other stay in any Insolvency Proceeding in
respect of the other party’s Priority Collateral, without the prior written
consent of the other party, unless (x) such other party already has filed a
motion (which remains pending) for such relief with respect to its interest in
such Collateral and (y) a corresponding motion, in the reasonable judgment of
such party, should be filed for the purpose of preserving such party’s ability
to receive residual distributions pursuant to Section 4.1, although such party
and the Revolving Claimholders or Notes Claimholders, as the case may be, shall
otherwise remain subject to the applicable restrictions in Section 3.1 and
Section 3.2 following the granting of any such relief from the automatic stay.

 

-36-



--------------------------------------------------------------------------------

6.5    Adequate Protection.

(a)    The Notes Collateral Agent, on behalf of itself and the Note
Claimholders, agrees that none of them shall be entitled to contest and none of
them shall contest (or support any other Person contesting) (but instead shall
be deemed to have hereby irrevocably, absolutely, and unconditionally waived any
such right):

(i)    subject to Section 6.4, any request by the Revolving Collateral Agent or
the other Revolving Claimholders for relief from the automatic stay with respect
to the Revolving Priority Collateral; or

(ii)    any request by the Revolving Collateral Agent or the other Revolving
Claimholders for adequate protection with respect to the Revolving Priority
Collateral (except to the extent any such adequate protection is a payment from
Notes Priority Collateral); or

(iii)    any objection by the Revolving Collateral Agent or the other Revolving
Claimholders to any motion, relief, action or proceeding based on the Revolving
Collateral Agent or the other Revolving Claimholders claiming a lack of adequate
protection with respect to the Revolving Priority Collateral.

(b)    The Revolving Collateral Agent, on behalf of itself and the Revolving
Claimholders, agrees that none of them shall be entitled to contest and none of
them shall contest (or support any other Person contesting) (but instead shall
be deemed to have hereby irrevocably, absolutely, and unconditionally waived any
such right):

(i)    subject to Section 6.4, any request by the Notes Collateral Agent or the
other Note Claimholders for relief from the automatic stay with respect to the
Notes Priority Collateral; or

(ii)    any request by the Notes Collateral Agent or the Note Claimholders for
adequate protection with respect to the Notes Priority Collateral (except to the
extent any such adequate protection is a payment from Revolving Priority
Collateral); or

(iii)    any objection by the Notes Collateral Agent or the Note Claimholders to
any motion, relief, action or proceeding based on the Notes Collateral Agent or
the Note Claimholders claiming a lack of adequate protection with respect to the
Notes Priority Collateral.

(c)    Consistent with the foregoing provisions in this Section 6.5, and except
as provided in Sections 6.1 and 6.10, in any Insolvency Proceeding:

(i)    no Note Claimholder shall be entitled (and each Note Claimholder shall be
deemed to have hereby irrevocably, absolutely, and unconditionally waived any
right):

(1)    to seek or otherwise be granted any type of adequate protection with
respect to its interests in the Revolving Priority Collateral (except as
expressly set forth in Section 6.1 or as may otherwise be consented to in
writing by the Revolving Collateral Agent in its sole and absolute discretion);
provided, however, subject to Section 6.1, Note Claimholders may seek and obtain
adequate protection in the form of an additional or replacement Lien on
Collateral so long as (x) the Revolving Claimholders have been granted adequate
protection in the form of an additional or replacement lien on such Collateral,

 

-37-



--------------------------------------------------------------------------------

and (y) any such Lien on Revolving Priority Collateral (and on any Collateral
granted as adequate protection for the Revolving Claimholders in respect of
their interest in such Revolving Priority Collateral) is subordinated to the
Liens of the Revolving Collateral Agent in such Collateral on the same basis as
the other Liens of the Notes Collateral Agent on Revolving Priority Collateral;
and

(2)    to seek or otherwise be granted any adequate protection payments with
respect to its interests in the Collateral from Proceeds of Revolving Priority
Collateral (except as may be consented to in writing by the Revolving Collateral
Agent in its sole and absolute discretion);

(ii)    no Revolving Claimholder shall be entitled (and each Revolving
Claimholder shall be deemed to have hereby irrevocably, absolutely, and
unconditionally waived any right):

(1)    to seek or otherwise be granted any type of adequate protection in
respect of Notes Priority Collateral except as may be consented to in writing by
the Notes Collateral Agent in its sole and absolute discretion; provided,
however, Revolving Claimholders may seek and obtain adequate protection in the
form of an additional or replacement Lien on Collateral so long as (x) the Note
Claimholders have been granted adequate protection in the form of an additional
or replacement lien on such Collateral, and (y) any such Lien on Notes Priority
Collateral (and on any Collateral granted as adequate protection for the Note
Claimholders in respect of their interest in such Notes Priority Collateral) is
subordinated to the Liens of the Notes Collateral Agent in such Collateral on
the same basis as the other Liens of the Revolving Collateral Agent on Notes
Priority Collateral; and

(2)    to seek or otherwise be granted any adequate protection payments with
respect to its interests in the Collateral from Proceeds of Notes Priority
Collateral (except as may be consented to in writing by the Notes Collateral
Agent in its sole and absolute discretion).

(d)    With respect to (i) the Revolving Priority Collateral, nothing herein
shall limit the rights of the Notes Collateral Agent or the Note Claimholders
from seeking adequate protection with respect to their rights in the Notes
Priority Collateral in any Insolvency Proceeding (including adequate protection
in the form of a cash payment, periodic cash payments or otherwise, other than
from Proceeds of Revolving Priority Collateral) so long as such request is not
otherwise inconsistent with this Agreement and (ii) the Notes Priority
Collateral, nothing herein shall limit the rights of the Revolving Collateral
Agent or the Revolving Claimholders from seeking adequate protection with
respect to their rights in the Revolving Priority Collateral in any Insolvency
Proceeding (including adequate protection in the form of a cash payment,
periodic cash payments or otherwise, other than from Proceeds of Notes Priority
Collateral) so long as such request is not otherwise inconsistent with this
Agreement.

6.6    Section 1111(b) of the Bankruptcy Code. Neither the Notes Collateral
Agent nor the Revolving Collateral Agent shall object to, oppose, support any
objection, or take any other action to impede, the right of any class of
Revolving Claimholders or Notes Claimholders, as applicable, or any Claimholder
therein to make an election under Section 1111(b)(2) of the Bankruptcy Code. So
long as the respective rights and remedies available to the Notes Collateral
Agent and the Revolving Collateral Agent hereunder are not impaired thereby,
each of the Notes Collateral Agent and the Revolving Collateral Agent waives any
claim it may hereafter have against any Claimholder arising out of the election
by such Claimholder of such application of Section 1111(b) (2) of the Bankruptcy
Code.

 

-38-



--------------------------------------------------------------------------------

6.7    Avoidance Issues. If any Claimholder is required in any Insolvency
Proceeding or otherwise to turn over, disgorge or otherwise pay to the estate of
any Grantor any amount paid in respect of Revolving Obligations or Notes
Obligations, as the case may be (a “Recovery”), then such Claimholders shall be
entitled to a reinstatement of the Revolving Obligations or the Notes
Obligations, as applicable, with respect to all such recovered amounts, and all
rights, interests, priorities and privileges recognized in this Agreement shall
apply with respect to any such Recovery (including that the amount of such
Recovery is a Revolving Obligation or Notes Obligation, as applicable, secured
by Collateral in accordance with this Agreement). If this Agreement shall have
been terminated prior to such Recovery, this Agreement shall be reinstated in
full force and effect, and such prior termination shall not diminish, release,
discharge, impair, or otherwise affect the obligations of the parties hereto
from such date of reinstatement. Notwithstanding anything to the contrary
contained herein, if in any Insolvency Proceeding a determination is made that
any prior Lien encumbering any Collateral is not enforceable for any reason then
the Revolving Collateral Agent or Revolving Claimholders, on the one hand, and
the Notes Collateral Agent or Notes Claimholders, on the other hand, having
Liens of lower ranking priority as provided in this Agreement agree that any
distribution or recovery they may receive with respect to, or allocable to, the
value of the assets constituting Collateral subject to an enforceable Lien in
favor of any such lower ranking priority Lien holder or any proceeds thereof
shall (for so long as the Discharge of Revolving Obligations has not occurred,
in the case of assets constituting Revolving Priority Collateral, or the
Discharge of Note Loan Obligations has not occurred, in the case of assets
constituting Notes Priority Collateral) be segregated and held in trust and
forthwith paid over to the Revolving Collateral Agent for the benefit of the
Revolving Claimholders or to the Notes Collateral Agent for the benefit of the
Note Claimholders, as applicable based on whichever holds or is intended to hold
the prior Lien as provided in Section 2.1, in the same form as received without
recourse, representation or warranty (other than a representation of the
applicable Revolving Collateral Agent or Notes Collateral Agent (required to so
segregate and pay over) that it has not otherwise sold, assigned, transferred or
pledged any right, title or interest in and to such distribution or recovery)
but with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct.

6.8    Post-Petition Interest.

(a)    Neither the Notes Collateral Agent nor any Note Claimholder shall oppose
or seek to challenge:

(i)    any claim by the Revolving Collateral Agent or any Revolving Claimholder
for allowance in any Insolvency Proceeding of Revolving Obligations consisting
of post-petition interest, fees or expenses to the extent of the value of the
Lien on the Revolving Priority Collateral securing any Revolving Claimholder’s
claim, without regard to the existence of the Lien of the Notes Collateral Agent
on behalf of the Note Claimholders on the Collateral;

(ii)    the payment of such expenses allowed in accordance with Section
6.8(a)(i); or

(iii)    the payment of such interest and fees allowed in accordance with
Section 6.8(a)(i) solely from Proceeds of Revolving Priority Collateral;

provided that nothing contained in this Section 6.8(a) prohibits the Notes
Collateral Agent on behalf of the Note Claimholders from seeking adequate
protection (to the extent it has not already done so under

 

-39-



--------------------------------------------------------------------------------

other provisions of this Agreement) with respect to their rights in the Notes
Priority Collateral in any Insolvency Proceeding if such Notes Priority
Collateral is the source of payment of post-petition expenses payable to the
Revolving Collateral Agent or any Revolving Claimholder.

(b)    Neither the Revolving Collateral Agent nor any other Revolving
Claimholder shall oppose or seek to challenge:

(i)    any claim by the Notes Collateral Agent or any Note Claimholder for
allowance in any Insolvency Proceeding of Note Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of the Lien
on the Notes Priority Collateral securing any Note Claimholder’s claim, without
regard to the existence of the Lien of the Revolving Collateral Agent on behalf
of the Revolving Claimholders on the Collateral;

(ii)    the payment of such expenses allowed in accordance with Section
6.8(b)(i); or

(iii)    the payment of such interest and fees allowed in accordance with
Section 6.8(b)(i) solely from Proceeds of Notes Priority Collateral

provided that nothing contained in this Section 6.8(b) prohibits the Revolving
Collateral Agent on behalf of the Revolving Claimholders from seeking adequate
protection (to the extent it has not already done so under other provisions of
this Agreement) with respect to their rights in the Revolving Priority
Collateral in any Insolvency Proceeding if such Revolving Priority Collateral is
the source of payment of post-petition expenses payable to the Notes Collateral
Agent or any Note Claimholder.

6.9    Plan of Reorganization. If, in any Insolvency Proceeding involving a
Grantor, debt obligations of such Grantor, as reorganized, that are secured by
Liens upon any property of such Grantor, are distributed or reinstated (in whole
or in part) pursuant to a plan of reorganization or similar dispositive
restructuring plan, both on account of Revolving Obligations and on account of
Notes Obligations, then, to the extent the debt obligations distributed on
account of the Revolving Obligations and on account of the Notes Obligations are
secured by Liens upon the same property, then either (a) the provisions of this
Agreement will survive the distribution of such debt obligations pursuant to
such plan and will apply with like effect to the Liens securing such debt
obligations or (b) the parties hereto will amend this Agreement and/or enter
into a new agreements as may be necessary to make the provisions of this
Agreement applicable to such debt obligations.

6.10    Separate Grants of Security and Separate Classification. The Revolving
Collateral Agent, on behalf of the Revolving Claimholders, and the Notes
Collateral Agent, on behalf of the Notes Claimholders, acknowledge and intend
that: the respective grants of Liens pursuant to the Revolving Collateral
Documents and the Notes Collateral Documents constitute two separate and
distinct grants of Liens, and because of, among other things, their differing
rights in the Collateral (i) the Notes Obligations are fundamentally different
from the Revolving Obligations and, (ii) the Revolving Obligations are
fundamentally different from the Notes Obligations and, in each case, must be
separately classified in any plan of reorganization proposed or confirmed (or
approved) in an Insolvency Proceeding. To further effectuate the intent of the
parties as provided in the immediately preceding sentence, if it is held that
the claims of the Revolving Claimholders and the Notes Claimholders in respect
of the Collateral constitute claims in the same class (rather than at least two
separate classes of secured claims with the priorities described in
Section 2.1), then the Revolving Claimholders and the Notes Claimholders hereby
acknowledge and agree that all distributions shall be made as if there were two
separate classes of Revolving Obligations and Notes Obligations (with the effect
being that, to the extent that (i) the aggregate

 

-40-



--------------------------------------------------------------------------------

value of the Revolving Claimholders’ Revolving Priority Collateral is sufficient
(for this purpose ignoring all claims held by the Notes Claimholders thereon),
the Revolving Claimholders shall be entitled to receive, in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of post-petition interest, fees or expenses
that is available from their Revolving Priority Collateral, before any
distribution is made in respect of the Notes Obligations with respect to such
Collateral, with each Notes Claimholder acknowledging and agreeing to turn over
to the Revolving Collateral Agent with respect to such Collateral amounts
otherwise received or receivable by them to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the aggregate recoveries of the Notes Obligations and (ii) the aggregate value
of the Notes Claimholders’ Notes Priority Collateral is sufficient (for this
purpose ignoring all claims held by the Revolving Claimholders thereon), the
Notes Claimholders shall be entitled to receive, in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of post-petition interest, fees or expenses
that is available from their Notes Priority Collateral, before any distribution
is made in respect of the Revolving Obligations with respect to such Collateral,
with each Revolving Claimholder acknowledging and agreeing to turn over to the
Notes Collateral Agent with respect to such Collateral amounts otherwise
received or receivable by them to the extent necessary to effectuate the intent
of this sentence, even if such turnover has the effect of reducing the aggregate
recoveries of the Revolving Obligations).

SECTION 7.    Reliance; Waivers; Etc.

7.1    Reliance. Other than any reliance on the terms of this Agreement, the
Revolving Collateral Agent, on behalf of the Revolving Claimholders,
acknowledges that it and such Revolving Claimholders have, independently and
without reliance on the Notes Collateral Agent or any Notes Claimholder, and
based on documents and information deemed by them appropriate, made their own
credit analysis and decision to enter into each of the Revolving Loan Documents
and be bound by the terms of this Agreement and they will continue to make their
own credit decision in taking or not taking any action under the Revolving Loan
Documents or this Agreement. Other than any reliance on the terms of this
Agreement, the Notes Collateral Agent acknowledges on behalf of the Notes
Claimholders that it and such Notes Claimholders have, independently and without
reliance on the Revolving Collateral Agent or any Revolving Claimholder, and
based on documents and information deemed by them appropriate, made their own
credit analysis and decision to enter into each of the Notes Documents and be
bound by the terms of this Agreement and they will continue to make their own
credit decision in taking or not taking any action under the Notes Documents or
this Agreement (it being understood that nothing herein obligates the Notes
Collateral Agent or Trustee to make, and the Notes Collateral Agent any Trustee
have not made, any credit decisions on behalf of any Notes Claimholders).

7.2    No Warranties or Liability. The Revolving Collateral Agent, on behalf of
the Revolving Claimholders, acknowledges and agrees that the Notes Collateral
Agent has made no express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectibility, or
enforceability of any of the Notes Documents, the ownership by any Grantor of
any Collateral, or the perfection or priority of any Liens thereon. Except as
otherwise expressly provided herein, the Notes Collateral Agent and the Notes
Claimholders will be entitled to manage and supervise the Notes Documents in
accordance with law and as they may otherwise, in their sole discretion, deem
appropriate. The Notes Collateral Agent, on behalf of the Notes Claimholders,
acknowledges and agrees that the Revolving Collateral Agent and Revolving
Claimholders have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility, or enforceability of any of the Revolving Loan Documents, the
ownership of any Collateral, or the perfection or priority of any Liens thereon.
Except as otherwise expressly provided herein, the Revolving Claimholders

 

-41-



--------------------------------------------------------------------------------

will be entitled to manage and supervise their respective loans and extensions
of credit under the Revolving Loan Documents in accordance with law and as they
may otherwise, in their sole discretion, deem appropriate. Except as expressly
provided herein, the Notes Collateral Agent and Notes Claimholders shall have no
duty to the Revolving Collateral Agent or any Revolving Claimholders, and the
Revolving Collateral Agent and Revolving Claimholders shall have no duty to the
Notes Collateral Agent and Notes Claimholders, to act or refrain from acting in
a manner that allows, or results in, the occurrence or continuance of an event
of default or default under any agreements with any Grantor (including the
Revolving Loan Documents and the Notes Documents), regardless of any knowledge
thereof which they may have or be charged with.

7.3    No Waiver of Lien Priorities.

(a)    No right of Revolving Claimholders, the Revolving Collateral Agent or any
of them to enforce any provision of this Agreement or any Revolving Loan
Document shall at any time in any way be prejudiced or impaired by any act or
failure to act on the part of any Grantor or by any act or failure to act by any
Revolving Claimholder or the Revolving Collateral Agent, or by any noncompliance
by any person with the terms, provisions, and covenants of this Agreement, any
of the Revolving Loan Documents or any of the Notes Documents, regardless of any
knowledge thereof which the Revolving Collateral Agent or Revolving
Claimholders, or any of them, may have or be otherwise charged with. No right of
Notes Claimholders, the Notes Collateral Agent or any of them to enforce any
provision of this Agreement or any Notes Document shall at any time in any way
be prejudiced or impaired by any act or failure to act on the part of any
Grantor or by any act or failure to act by any Notes Claimholder or the Notes
Collateral Agent, or by any noncompliance by any person with the terms,
provisions, and covenants of this Agreement, any of the Notes Documents or any
of the Revolving Loan Documents, regardless of any knowledge thereof which the
Notes Collateral Agent or Notes Claimholders, or any of them, may have or be
otherwise charged with.

(b)    Subject to any rights of Grantors under the Revolving Loan Documents and
the Notes Documents and subject to the provisions of Section 5.3(a), the
Revolving Collateral Agent and Revolving Claimholders may, at any time and from
time to time in accordance with the Revolving Loan Documents and/or applicable
law, without the consent of, or notice to, the Notes Collateral Agent or any
Notes Claimholders, without incurring any liabilities to the Notes Collateral
Agent or any Notes Claimholders and without impairing or releasing the Lien
priorities and other benefits provided in this Agreement (even if any right of
subrogation or other right or remedy of the Notes Collateral Agent or Notes
Claimholders is affected, impaired, or extinguished thereby) do any one or more
of the following without the prior written consent of the Notes Collateral Agent
or any Notes Claimholders:

(i)    change the manner, place, or terms of payment or change or extend the
time of payment of, or amend, renew, exchange, increase, or alter, the terms of
any of the Revolving Obligations or any Lien on any Collateral or guarantee
thereof or any liability of any Grantor, or any liability incurred directly or
indirectly in respect thereof (including any increase in or extension of the
Revolving Obligations, without any restriction as to the tenor or terms of any
such increase or extension) or otherwise amend, renew, exchange, extend, modify,
or supplement in any manner any Liens held by the Revolving Collateral Agent or
any Revolving Claimholders, the Revolving Obligations, or any of the Revolving
Loan Documents;

(ii)    sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner and in any order any part of the Revolving Priority
Collateral or any liability of any Grantor to Revolving Claimholders or the
Revolving Collateral Agent, or any liability incurred directly or indirectly in
respect thereof;

 

-42-



--------------------------------------------------------------------------------

(iii)    settle or compromise any Revolving Obligation or any other liability of
any Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability (including the Revolving Obligations) in any manner or
order that is not consistent with the terms of this Agreement; and

(iv)    exercise or delay in or refrain from exercising any right or remedy
against any Grantor or any other person, elect any remedy and otherwise deal
freely with any Grantor or any Revolving Priority Collateral and any security
and any guarantor or any liability of any Grantor to Revolving Claimholders or
any liability incurred directly or indirectly in respect thereof.

(c)    Except as otherwise provided herein, the Notes Collateral Agent and Notes
Claimholders also agree that Revolving Claimholders and the Revolving Collateral
Agent shall have no liability to the Notes Collateral Agent and Notes
Claimholders, and the Notes Collateral Agent and Notes Claimholders hereby waive
any claim against any Revolving Claimholder or the Revolving Collateral Agent,
arising out of any and all actions which Revolving Claimholders or the Revolving
Collateral Agent may, pursuant to the terms hereof, take, permit or omit to take
with respect to:

(i)    the Revolving Loan Documents;

(ii)    the collection of the Revolving Obligations; or

(iii)    the foreclosure upon, or sale, liquidation, or other Disposition of, or
the failure to foreclose upon, or sell, liquidate, or otherwise dispose of, any
Revolving Priority Collateral. The Notes Collateral Agent and Notes Claimholders
agree that Revolving Claimholders and the Revolving Collateral Agent have no
duty to them in respect of the maintenance or preservation of the Revolving
Priority Collateral, the Revolving Obligations, or otherwise.

(d)    Subject to any rights of Grantors under the Notes Documents and the
Revolving Loan Documents and subject to the provisions of Section 5.3(b), the
Notes Collateral Agent may, at any time and from time to time in accordance with
the Notes Documents and/or applicable law, without the consent of, or notice to,
the Revolving Collateral Agent or the Revolving Claimholders, without incurring
any liabilities to the Revolving Collateral Agent or the Revolving Claimholders
and without impairing or releasing the Lien priorities and other benefits
provided in this Agreement (even if any right of subrogation or other right or
remedy of the Revolving Collateral Agent or the Revolving Claimholders is
affected, impaired, or extinguished thereby) do any one or more of the following
without the prior written consent of the Revolving Collateral Agent and
Revolving Claimholders:

(i)    change the manner, place, or terms of payment or change or extend the
time of payment of, or amend, renew, exchange, increase, or alter, the terms of
any of the Notes Obligations or any Lien on any Collateral or guarantee thereof
or any liability of any Grantor, or any liability incurred directly or
indirectly in respect thereof (including any increase in or extension of the
Notes Obligations, without any restriction as to the tenor or terms of any such
increase or extension) or otherwise amend, renew, exchange, extend, modify, or
supplement in any manner any Liens held by the Notes Collateral Agent or any
Notes Claimholders, the Notes Obligations, or any of the Notes Documents;

 

-43-



--------------------------------------------------------------------------------

(ii)    subject to Section 3.8, sell, exchange, release, surrender, realize
upon, enforce or otherwise deal with in any manner and in any order any part of
the Notes Priority Collateral or any liability of any Grantor to Notes
Claimholders or the Notes Collateral Agent, or any liability incurred directly
or indirectly in respect thereof;

(iii)    settle or compromise any Notes Obligation or any other liability of any
Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability (including the Notes Obligations) in any manner or
order that is not consistent with this Agreement; and

(iv)    exercise or delay in or refrain from exercising any right or remedy
against any Grantor or any other person, elect any remedy and otherwise deal
freely with any Grantor or any Notes Priority Collateral and any security and
any guarantor or any liability of any Grantor to the Notes Collateral Agent or
Notes Claimholders or any liability incurred directly or indirectly in respect
thereof.

(e)    Except as otherwise provided herein, the Revolving Claimholders and the
Revolving Collateral Agent also agree that the Notes Collateral Agent and the
Notes Claimholders shall have no liability to the Revolving Claimholders and the
Revolving Collateral Agent, and the Revolving Claimholders and the Revolving
Collateral Agent hereby waive any claim against the Notes Collateral Agent and
the Notes Claimholders, arising out of any and all actions which the Notes
Collateral Agent and the Notes Claimholders may, pursuant to the terms hereof,
take, permit or omit to take with respect to:

(i)    the Notes Documents;

(ii)    the collection of the Notes Obligations; or

(iii)    the foreclosure upon, or sale, liquidation, or other Disposition of, or
the failure to foreclose upon, or sell, liquidate, or otherwise dispose of, any
Notes Priority Collateral. The Revolving Claimholders and the Revolving
Collateral Agent agree that the Notes Collateral Agent and the Notes
Claimholders have no duty to them in respect of the maintenance or preservation
of the Notes Priority Collateral, the Notes Obligations, or otherwise.

(f)    Until the Discharge of Revolving Obligations and the Discharge of Notes
Obligations, each of the Revolving Collateral Agent and the Notes Collateral
Agent agrees not to assert and hereby waives, to the fullest extent permitted by
law, any right to demand, request, plead, or otherwise assert, or otherwise
claim the benefit of, any marshaling, appraisal, valuation, or other similar
right that may otherwise be available under applicable law with respect to the
other party’s Priority Collateral or any other similar rights a junior secured
creditor may have under applicable law.

7.4    Obligations Unconditional. For so long as this Agreement is in full force
and effect, all rights, interests, agreements and obligations of the Revolving
Collateral Agent and Revolving Claimholders and the Notes Collateral Agent and
Notes Claimholders, respectively, hereunder shall remain in full force and
effect irrespective of:

(a)    any lack of validity or enforceability of any Revolving Loan Documents or
any Notes Documents;

 

-44-



--------------------------------------------------------------------------------

(b)    except as otherwise expressly restricted in this Agreement, any change in
the time, manner, or place of payment of, or in any other terms of, all or any
of the Revolving Obligations or Notes Obligations, or any amendment or waiver or
other modification, including any increase in the amount thereof, whether by
course of conduct or otherwise, of the terms of any Revolving Loan Document or
any Notes Document;

(c)    except as otherwise expressly restricted in this Agreement, any exchange
of any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the Revolving Obligations or Notes
Obligations or any guarantee thereof;

(d)    the commencement of any Insolvency Proceeding in respect of any Grantor;
or

(e)    any other circumstances which otherwise might constitute a defense
available to, or a discharge of, any Grantor in respect of the Revolving
Collateral Agent, the Revolving Obligations, any Revolving Claimholder, the
Notes Collateral Agent, Notes Claimholders, or the Notes Obligations in respect
of this Agreement.

SECTION 8.    Representations and Warranties.

8.1    Representations and Warranties of Each Party. Each party hereto
represents and warrants to the other parties hereto as follows:

(a)    Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.

(b)    This Agreement has been duly executed and delivered by such party.

8.2    Representations and Warranties of Each Agent. The Revolving Collateral
Agent and the Notes Collateral Agent each represent and warrant to the other
that it has been authorized by Revolving Lenders or holders of Notes, as
applicable, under the Existing Revolving Credit Agreement or the Existing
Indenture, as applicable, to enter into this Agreement.

SECTION 9.    Miscellaneous.

9.1    Conflicts. As between the Revolving Claimholders and the Notes
Claimholders, in the event of any conflict between the provisions of this
Agreement and the provisions of any of the Revolving Loan Documents or any of
the Notes Documents, the provisions of this Agreement shall govern and control.

9.2    Effectiveness; Continuing Nature of This Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination (as opposed to debt
or claim subordination) and Revolving Claimholders may continue, at any time and
without notice to the Notes Collateral Agent or Notes Claimholders, to extend
credit and other financial accommodations to or for the benefit of any Grantor
constituting Revolving Obligations in reliance hereon. Each of the Revolving
Collateral Agent and the Notes Collateral Agent hereby waives any right it may
have under applicable law to revoke this Agreement or any of the provisions of
this Agreement. The terms of this Agreement shall survive, and shall continue in
full force and effect, in

 

-45-



--------------------------------------------------------------------------------

any Insolvency Proceeding. Consistent with, but not in limitation of, the
preceding sentence, the Revolving Collateral Agent and the Notes Collateral
Agent, on behalf of the applicable Claimholders, irrevocably acknowledges that
this Agreement constitutes a “subordination agreement” within the meaning of
both New York law and Section 510(a) of the Bankruptcy Code. Any provision of
this Agreement that is prohibited or unenforceable shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. All references to any Grantor shall include such Grantor as
debtor and debtor in possession and any receiver or trustee for such Grantor in
any Insolvency Proceeding. This Agreement shall terminate and be of no further
force and effect:

(a)    with respect to the Revolving Collateral Agent, Revolving Claimholders,
and the Revolving Obligations, on the date that the Discharge of Revolving
Obligations has occurred; and

(b)    with respect to the Notes Collateral Agent, Notes Claimholders and the
Notes Obligations on the date that the Discharge of Notes Obligations has
occurred.

9.3    Amendments; Waivers.

(a)    Except as provided in the last sentence of this Section, no amendment,
modification, or waiver of any of the provisions of this Agreement shall be
effective unless the same shall be in writing signed on behalf of each party
hereto or its authorized agent and each waiver, if any, shall be a waiver only
with respect to the specific instance involved and shall in no way impair the
rights of the parties making such waiver or the obligations of the other parties
to such party in any other respect or at any other time. Any amendments,
modifications or waivers can be effected by the Revolving Collateral Agent, at
the direction of the requisite Revolving Claimholders under the Revolving Credit
Agreement, and the Notes Collateral Agent, at the direction of the requisite
Notes Claimholders under the Existing Indenture. Notwithstanding the foregoing,
(i) no Grantor shall have any right to consent to or approve any amendment,
modification or waiver of any provision of this Agreement except (x) so long as
no “Event of Default” has occurred and is continuing under either the Revolving
Loan Documents or the Notes Documents, with respect to any amendment,
modification or waiver of any provision of this Agreement to the extent its
rights are directly affected thereby or (y) at all times, amendments,
modifications or waivers of Sections 2.3, 3.8(b), 3.8(h), 2.4, 5.1, 5.3, 5.5,
9.3, 9.12 or 9.13, in each case to the extent its rights are directly affected,
(ii) any agent for holders of Permitted Additional Pari Passu Lien Obligations,
on behalf of itself and such holders, may become a party to this Agreement,
without any further action by any other party hereto, upon execution and
delivery by such agent of a properly completed joinder agreement which shall be
acknowledged by the Issuer, the Notes Collateral Agent and Revolving Collateral
Agent and (iii) any agent for any Additional Revolving Credit Agreement, on
behalf of itself and lenders under such Additional Revolving Credit Agreement,
any agent for any Replacement Revolving Credit Agreement and lenders under such
Replacement Revolving Credit Agreement or any agent or trustee for the holders
of any debt resulting from a Refinancing of the Notes Obligations, may become a
party to this Agreement, without any further action by any other party hereto,
upon execution and delivery by such agent of a properly completed joinder
agreement attached hereto as Exhibit A (“Revolving Joinder Agreement”) which
shall be acknowledged by the Parent and the Notes Collateral Agent.

(b)    It is understood that the Revolving Collateral Agent and the Notes
Collateral Agent, without the consent of any other Revolving Claimholder or
Notes Claimholder, may in their discretion determine that a supplemental
agreement (which may take the form of an amendment and restatement of this
Agreement) is necessary or appropriate to facilitate having additional
indebtedness or other obligations, including any Refinancing of the Revolving
Obligations, any Additional Revolving

 

-46-



--------------------------------------------------------------------------------

Credit Facility, any Permitted Additional Pari Passu Lien Obligations, or any
Refinancing of the Notes Obligations (“Additional Debt”) of any of the Grantors
become Revolving Obligations or Notes Obligations, as the case may be, under
this Agreement, which supplemental agreement shall specify whether such
Additional Debt constitutes Revolving Credit Obligations or Notes Obligations;
provided, that such Additional Debt is permitted to be incurred by the Revolving
Loan Documents and the Notes Documents as then in effect, and is permitted by
such agreements to be subject to the provisions of this Agreement as Revolving
Credit Obligations or Notes Obligations, as applicable.

(c)    In the event that the Notes Collateral Agent does not take the actions
contemplated by Section 9.3(b) in connection with any permitted Additional Debt
within ten (10) Business Days after the delivery of a written request to do so
and delivery by the Issuer or Parent of an officers certificate and opinion of
counsel, the Revolving Collateral Agent, without the consent of the Notes
Collateral Agent, may modify this Agreement (which modification may take the
form of an amendment and restatement of this Agreement) for the sole purpose and
sole effect of having any Additional Debt become Revolving Credit Obligations
under this Agreement, which agreement shall specify that such Additional Debt
constitutes Revolving Credit Obligations; provided, that such Additional Debt is
permitted to be incurred pursuant to the Notes Documents as then in effect, and
is permitted by such agreement (as determined by the Revolving Collateral Agent
in good faith and certified by an officer of the Parent to the Notes Collateral
Agent) to be subject to the provisions of this Agreement as Revolving Credit
Obligations.

9.4    Information Concerning Financial Condition of the Revolving Borrowers,
the Issuer and Their Subsidiaries. The Revolving Collateral Agent and Revolving
Claimholders, on the one hand, and the Notes Collateral Agent and Notes
Claimholders, on the other hand, shall each be responsible for keeping
themselves informed of (a) the financial condition of the Revolving Borrowers,
the Issuer, their Subsidiaries and all endorsers and/or guarantors of the
Revolving Obligations or the Notes Obligations and (b) all other circumstances
bearing upon the risk of nonpayment of the Revolving Obligations or the Notes
Obligations; provided that, nothing herein shall obligate the Notes Collateral
Agent for keeping itself informed of the financial condition of the Issuer or
Notes Guarantors or other circumstances bearing upon non-payment beyond that
which may be required by the Existing Indenture. The Revolving Collateral Agent
and Revolving Claimholders shall have no duty to advise the Notes Collateral
Agent and Notes Claimholders of information known to it or them regarding such
condition or any such circumstances or otherwise. The Notes Collateral Agent and
Notes Claimholders shall have no duty to advise the Revolving Collateral Agent
or any Revolving Claimholder of information known to it or them regarding such
condition or any such circumstances or otherwise. In the event the Revolving
Collateral Agent or any Revolving Claimholders, or the Notes Collateral Agent or
any Notes Claimholders, in its or their sole discretion, undertake at any time
or from time to time to provide any such information to any other party to this
Agreement, it or they shall be under no obligation:

(a)    to make, and the Revolving Collateral Agent and the Revolving
Claimholders, or the Notes Collateral Agent and the Notes Claimholders, as the
case may be, shall not be required to make, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness, or validity of any such information so provided;

(b)    to provide any additional information or to provide any such information
on any subsequent occasion;

(c)    to undertake any investigation; or

 

-47-



--------------------------------------------------------------------------------

(d)    to disclose any information, which pursuant to accepted or reasonable
commercial practices, such party wishes to maintain confidential or is otherwise
required to maintain confidential.

9.5    Subrogation. (a) With respect to any payments or distributions in cash,
property, or other assets that any Notes Claimholders or the Notes Collateral
Agent pays over to the Revolving Collateral Agent or Revolving Claimholders
under the terms of this Agreement, Notes Claimholders and the Notes Collateral
Agent shall be subrogated to the rights of the Revolving Collateral Agent and
Revolving Claimholders and (b) with respect to any payments or distributions in
cash, property, or other assets that any Revolving Claimholders or the Revolving
Collateral Agent pays over to the Notes Collateral Agent or Notes Claimholders
under the terms of this Agreement, Revolving Claimholders and the Revolving
Collateral Agent shall be subrogated to the rights of the Notes Collateral Agent
and Notes Claimholders; provided, however, that the Revolving Collateral Agent
and the Notes Collateral Agent each hereby agree not to assert or enforce any
such rights of subrogation it may acquire as a result of any payment hereunder
until the Discharge of all Revolving Obligations or Discharge of Notes
Obligations, as applicable, has occurred. Any payments or distributions in cash,
property or other assets received by the Revolving Collateral Agent or the
Revolving Claimholders that are paid over to the Notes Collateral Agent or Notes
Claimholders pursuant to this Agreement shall not reduce any of the Revolving
Obligations. Any payments or distributions in cash, property or other assets
received by the Notes Collateral Agent or Notes Claimholders that are paid over
to the Revolving Collateral Agent or Revolving Claimholders pursuant to this
Agreement shall not reduce any of the Notes Obligations. Notwithstanding the
foregoing provisions of this Section 9.5, none of the Revolving Claimholders
shall have any claim against any of the Notes Claimholders for any impairment of
any subrogation rights herein granted to the Notes Claimholders and none of the
Notes Claimholders shall have any claim against any of the Revolving
Claimholders for any impairment of any subrogation rights herein granted to the
Revolving Claimholders.

9.6    GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE. THIS AGREEMENT AND THE
OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA. EACH OF THE PARTIES HERETO HEREBY CONSENTS AND AGREES THAT THE STATE OR
FEDERAL COURTS LOCATED IN NEW YORK, NEW YORK SHALL HAVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES AMONG THE PARTIES HERETO PERTAINING TO THIS
AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT. EACH OF
THE PARTIES HERETO EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH OF THE
PARTIES HERETO HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.

9.7    Notices. All notices to the Revolving Claimholders permitted or required
under this Agreement shall also be sent to the Revolving Collateral Agent. All
notices to the Notes Claimholders permitted or required under this Agreement
shall also be sent to the Notes Collateral Agent and the Trustee. Unless
otherwise specifically provided herein, any notice hereunder shall be in writing
and may be personally served or sent by telefacsimile or United States mail or
courier service or electronic mail and shall be deemed to have been given and
received when delivered in person or by courier service and signed for against
receipt thereof, upon receipt of telefacsimile or electronic mail, or 3 Business
Days after depositing it in the United States mail with postage prepaid and
properly addressed. For the purposes

 

-48-



--------------------------------------------------------------------------------

hereof, the addresses of the parties hereto shall be as is designated by such
party on the signature pages hereto. The Parent shall provide written notice to
the Revolving Collateral Agent of the Discharge of the Notes Obligations and
shall provide written notice to the Notes Collateral Agent of the Discharge of
Revolving Obligations.

9.8    Further Assurances. The Revolving Collateral Agent and the Notes
Collateral Agent each agree to take such further action and shall execute and
deliver such additional documents and instruments (in recordable form, if
requested) as the Revolving Collateral Agent or the Notes Collateral Agent may
reasonably request to effectuate the terms of and the Lien priorities
contemplated by this Agreement, all at the expense of Grantors to the extent
provided in the Revolving Loan Documents or the Notes Documents, as applicable.

9.9    Binding on Successors and Assigns. This Agreement shall be binding upon
the Revolving Collateral Agent, Revolving Claimholders, the Notes Collateral
Agent, Notes Claimholders, and their respective successors and assigns.

9.10    Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

9.11    Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement or such other document or
instrument, as applicable.

9.12    No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of and bind
each of Revolving Claimholders and Notes Claimholders. Except as set forth in
Section 9.3, no Grantor shall be a third party beneficiary of this Agreement,
including any Grantor which may purchase loans under the Revolving Credit
Agreement or Notes.

9.13    Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Revolving Collateral Agent and Revolving Claimholders on the one
hand and the Notes Collateral Agent and the Notes Claimholders on the other
hand. Except as set forth in Section 9.3, (x) no Grantor nor any other creditor
thereof shall have any rights hereunder and (y) no Grantor may rely on the terms
hereof. Nothing in this Agreement shall impair, as between Grantors and the
Revolving Collateral Agent and Revolving Claimholders, or as between Grantors
and the Notes Collateral Agent and Notes Claimholders, the obligations of
Grantors to pay principal, interest, fees and other amounts as provided in the
Revolving Loan Documents and the Notes Documents, respectively.

9.14    Specific Performance. Each of the Revolving Collateral Agent and the
Notes Collateral Agent may demand specific performance of this Agreement. The
Revolving Collateral Agent, on behalf of itself and the Revolving Claimholders,
and the Notes Collateral Agent, on behalf of itself and the Notes Claimholders,
hereby irrevocably waive any defense based on the adequacy of a remedy at law
and any other defense which might be asserted to bar the remedy of specific
performance in any action which may be brought by the Revolving Collateral Agent
or the other Revolving Claimholders or the Notes Collateral Agent or the other
Notes Claimholders, as applicable. Without limiting the generality of the
foregoing

 

-49-



--------------------------------------------------------------------------------

or of the other provisions of this Agreement, in seeking specific performance in
any Insolvency Proceeding, the Revolving Collateral Agent or the Notes
Collateral Agent may seek such or any other relief as if it were the “holder” of
the claims of the other agent’s Claimholders under Section 1126(a) of the
Bankruptcy Code or otherwise had been granted an irrevocable power of attorney
by the other agent’s Claimholders.

9.15    Indenture Protections. In connection with its execution and acting under
this Agreement, the Notes Collateral Agent is entitled to all rights,
privileges, protections, immunities, benefits and indemnities provided to it
under the Existing Indenture, all of which are incorporated by reference herein
mutatis mutandis.

9.16    Waiver of Jury Trial.

EACH PARTY HERETO WAIVES THE RIGHT TO A JURY IN ANY TRIAL OF ANY CASE OR
CONTROVERSY IN WHICH ANY PARTY HERETO IS OR BECOMES A PARTY (WHETHER SUCH CASE
OR CONTROVERSY IS INITIATED BY OR AGAINST ANY PARTY HERETO OR IN WHICH ANY PARTY
IS JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY ARISES OUT OF OR IS IN
RESPECT OF, ANY RELATIONSHIP AMONGST OR BETWEEN THE PARTIES HERETO OR ANY OTHER
PERSON AND EACH REVOLVING CLAIMHOLDER AND NOTES CLAIMHOLDER LIKEWISE WAIVES THE
RIGHT TO A JURY IN ANY TRIAL OF ANY SUCH CASE OR CONTROVERSY.

9.17    Additional Grantors.

The Parent shall cause each Person that becomes a Grantor after the day hereof
to execute an acknowledgement of this Agreement substantially in the form
attached hereto and deliver it to the Revolving Collateral Agent and the Notes
Collateral Agent.

[signature pages follow]

 

-50-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION,

as the Revolving Collateral Agent

By:  

/s/ Nicholas Ply

  Name:   Nicholas Ply   Title:   Authorized Signatory Name:     WELLS FARGO
BANK,     NATIONAL ASSOCIATION Address:     2450 Colorado Avenue     Suite 3000
West     Santa Monica, CA 90404 Facsimile:     (310) 453-7442 Attention:    
Loan Portfolio Manager With a copy (which shall not constitute notice) to: Name:
    Paul Hastings LLP Address:     695 Town Center Drive     Seventeenth Floor  
  Costa Mesa, CA 92626 Facsimile:     (714) 668-6338 Attention:     Katherine E.
Bell, Esq. Telephone:     (714) 668-6238 E-mail:    
katherinebell@paulhastings.com

 

[SIGNATURE PAGE TO INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

U.S. BANK NATIONAL ASSOCIATION, as the Notes Collateral Agent By:  

/s/ Paula Oswald

  Name:   Paula Oswald   Title:   Vice President Name:     U.S. Bank National
Association Address:     Global Corporate Trust Services     633 West Fifth
Street, 24th Floor     Los Angeles, CA 90071 Facsimile:     (213) 615-6197
Attention:     P. Oswald (Salem Media)

 

[SIGNATURE PAGE TO INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Each of the undersigned hereby acknowledges that it has received a copy of the
foregoing Intercreditor Agreement and consents thereto, agrees to recognize all
rights granted thereby to the Revolving Collateral Agent, Revolving
Claimholders, the Notes Collateral Agent and Notes Claimholders, and will not do
any act or perform any obligation which is not in accordance with the agreements
set forth therein. Each of the undersigned further acknowledges and agrees that
it is not an intended beneficiary or third party beneficiary under the foregoing
Intercreditor Agreement except as set forth in Section 9.3 of the Intercreditor
Agreement.

Acknowledged as of the date first written above:

 

PARENT, ISSUER,

AND A REVOLVING

BORROWER:

      SALEM MEDIA GROUP, INC., a Delaware corporation       By:  

/s/ Evan D. Masyr

      Name:   Evan D. Masyr       Title:   Chief Financial Officer REVOLVING
BORROWERS       AIR HOT, INC. AND NOTES GUARANTORS:       BISON MEDIA, INC.   
   CARON BROADCASTING, INC.       COMMON GROUND BROADCASTING, INC.      
INSPIRATION MEDIA, INC.       NEW INSPIRATION BROADCASTING COMPANY, INC.      
NI ACQUISITION CORP.       PENNSYLVANIA MEDIA ASSOCIATES, INC.       REACH
SATELLITE NETWORK, INC.       SALEM CONSUMER PRODUCTS, INC.       SALEM
COMMUNICATIONS HOLDING CORPORATION       SALEM MEDIA OF COLORADO, INC.      
SALEM MEDIA OF HAWAII, INC.       SALEM MEDIA OF KENTUCKY, INC.       SALEM
MEDIA OF OHIO, INC.       SALEM MEDIA OF OREGON, INC.       SALEM MEDIA OF
TEXAS, INC.       SALEM MEDIA OF VIRGINIA, INC.       SALEM MEDIA
REPRESENTATIVES, INC.       SALEM PUBLISHING, INC.       SALEM RADIO NETWORK
INCORPORATED       SALEM RADIO PROPERTIES, INC.       SCA LICENSE CORPORATION   
   SOUTH TEXAS BROADCASTING, INC.       SRN NEWS NETWORK, INC.       SRN STORE,
INC.       By:  

/s/ Evan D. Masyr

      Name:   Evan D. Masyr       Title:   Chief Financial Officer

 

[SIGNATURE PAGE TO INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

REVOLVING BORROWERS AND NOTES GUARANTORS:     INSPIRATION MEDIA OF TEXAS, LLC  
  BY:   SCA LICENSE CORPORATION,       its Managing Member     SALEM MEDIA OF
ILLINOIS, LLC     BY:   SCA LICENSE CORPORATION,       its Managing Member    
SALEM MEDIA OF MASSACHUSETTS, LLC     BY:   SCA LICENSE CORPORATION,       its
Managing Member     SALEM MEDIA OF NEW YORK, LLC     BY:   SCA LICENSE
CORPORATION,       its Managing Member     SALEM RADIO OPERATIONS, LLC     BY:  
SCA LICENSE CORPORATION,       its Managing Member     SALEM SATELLITE MEDIA,
LLC     BY:   SCA LICENSE CORPORATION,       its Managing Member     SALEM WEB
NETWORK, LLC     BY:   SCA LICENSE CORPORATION,       its Managing Member    
SCA-PALO ALTO, LLC     BY:   SCA LICENSE CORPORATION,       its Managing Member
    By:  

/s/ Evan D. Masyr

    Name:   Evan D. Masyr     Title:   Chief Financial Officer     EAGLE
PRODUCTS, LLC     BY:   CARON BROADCASTING, INC.,       its Managing Member    
By:  

/s/ Evan D. Masyr

    Name:   Evan D. Masyr     Title:   Chief Financial Officer

 

[SIGNATURE PAGE TO INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A

REVOLVING JOINDER AGREEMENT

Reference is hereby made to the Intercreditor Agreement, dated as of May 19,
2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”), among Wells Fargo Bank, National Association, as
Revolving Collateral Agent, U.S. Bank National Association, as Notes Collateral
Agent and the other parties thereto, to which this Joinder is attached. All
capitalized terms not otherwise defined herein shall have the meanings assigned
to such terms in the Agreement when used herein. The undersigned, in its
capacity as [Revolving Collateral Agent/[agent or trustee] for the holders of
debt resulting from the Refinancing of Notes Obligations] hereby acknowledges
the terms and conditions of the Agreement and agrees to be bound thereby. For
all purposes of the Agreement, [identify agreement] shall be a [Replacement
Revolving Credit Agreement/Additional Revolving Credit Agreement/[agent or
trustee] for the holders of debt resulting from the Refinancing of Notes
Obligations] thereunder.

We hereby advise you of the following administrative details:

 

 

Name:

 

                                                             
                    

 

Address:

 

                                                             
                    

 

Facsimile:

 

                                                             
                    

 

Telephone:

 

                                                             
                    

 

E-mail:

 

                                                             
                    

 

Attention:

 

                                                             
                    

 

[Revolving Collateral Agent][[agent or trustee] for the holders of debt
resulting from the Refinancing of Notes Obligations] By:  
                                                                               
            Name:                                        
                                                      Title:  
                                                                               
           

 

Acknowledged and Agreed

SALEM MEDIA GROUP, INC.,

as Parent

By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

Acknowledged by: U.S. BANK NATIONAL ASSOCIATION, as Notes Collateral Agent By:  

 

  Name:     Title:  